Exhibit 10.5
REIMBURSEMENT AGREEMENT
among
GENERAL ELECTRIC CAPITAL CORPORATION,
GE GOVERNMENT FINANCE, INC.,
and
LTF REAL ESTATE VRDN I, LLC,
LTF REAL ESTATE VRDN I, LLC
$34,235,000 VARIABLE RATE DEMAND NOTES,
SERIES 2008
Dated as of June 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I DEFINITIONS
 
       
Section 1.01. Certain Defined Terms
    2  
Section 1.02. Rules of Construction
    9  
 
        ARTICLE II APPLICATION, REIMBURSEMENT AND OTHER PAYMENTS
 
       
Section 2.01. Application for Credit Enhancement
    10  
Section 2.02. Reimbursement and other Payment Obligations
    10  
Section 2.03. Credit Enhancement Fees
    13  
Section 2.04. Administration Account and Terms of Escrow Accounts
    14  
Section 2.05. Saturday, Sunday or Non-Business Day; Moneys
    15  
Section 2.06. Manner and Time of Payment
    15  
Section 2.07. Application of Funds
    15  
Section 2.08. Computation of Interest
    15  
Section 2.09. Interest After Default
    15  
Section 2.10. Late Charges
    15  
Section 2.11. Substitution of Letter of Credit or Replacement of Credit Enhancer
    16  
Section 2.12. The Remarketing Agreement
    16  
Section 2.13. Extension of Expiration Date
    16  
 
        ARTICLE III CONDITIONS PRECEDENT TO THE EXTENSION OF CREDIT AND
DISBURSEMENTS
 
       
Section 3.01. Execution and Delivery of Closing Documents
    16  
Section 3.02. Disbursements from the Note Fund
    19  
Section 3.03. Conditions of Disbursement
    19  
 
        ARTICLE IV
 
       
BORROWER’S OBLIGATIONS UNCONDITIONAL
    20  
 
        ARTICLE V
 
       
REPRESENTATIONS AND WARRANTIES OF BORROWER
    21  
 
        ARTICLE VI TITLE TO PROPERTY; SECURITY INTEREST
 
       
Section 6.01. Title to Collateral
    24  
Section 6.02. Security Interest in Collateral
    24  
Section 6.03. Change in Name or Company Structure of Borrower; Change in
Location of Borrower’s Chief Executive Office and Chief Principal Office
    24  
Section 6.04. Liens and Encumbrances to Title
    25  
Section 6.05. Assignment of Insurance
    25  
 
        ARTICLE VII AFFIRMATIVE COVENANTS OF BORROWER

 



--------------------------------------------------------------------------------



 



              Page  
Section 7.01. Reporting Requirements
    25  
Section 7.02. Books and Records; Inspection and Examination
    26  
Section 7.03. Compliance With Laws
    26  
Section 7.04. Reserved
    26  
Section 7.05. Payment of Taxes and Other Claims
    26  
Section 7.06. Preservation and Maintenance of Property; Leaseholds
    27  
Section 7.07. Insurance; Indemnifications
    28  
Section 7.08. Preservation of Existence
    34  
Section 7.09. Performance by GECC
    34  
Section 7.10. Limitations of Liability
    35  
Section 7.11. Alterations
    35  
Section 7.12. Rating Agency Fees
    36  
 
        ARTICLE VIII NEGATIVE COVENANTS
 
       
Section 8.01. Lien
    37  
Section 8.02. Sale of Assets
    37  
Section 8.03. Consolidation and Merger
    37  
Section 8.04. Accounting
    37  
Section 8.05. Transfers
    37  
Section 8.06. Reserved
    37  
Section 8.07. Use of Property
    37  
Section 8.08. Interest Rate Mode
    37  
 
        ARTICLE IX DAMAGE AND DESTRUCTION; CONDEMNATION
 
       
Section 9.01. Damage and Destruction
    37  
Section 9.02. Condemnation
    38  
 
        ARTICLE X EVENTS OF DEFAULT; REMEDIES
 
       
Section 10.01. Events of Default
    39  
Section 10.02. Remedies
    41  
Section 10.03. No Remedy Exclusive
    42  
Section 10.04. Right to Advance or Post Funds
    42  
 
        ARTICLE XI MISCELLANEOUS
 
       
Section 11.01. Costs and Expenses of GECC and GEGF
    43  
Section 11.02. Disclaimer of Warranties
    43  
Section 11.03. Notices
    43  
Section 11.04. Further Assurance and Corrective Instruments
    44  
Section 11.05. Binding Effect; Time of the Essence
    44  
Section 11.06. Severability
    44  
Section 11.07. Amendments
    44  
Section 11.08. Execution in Counterparts
    44  
Section 11.09. Applicable Law
    45  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 11.10. No Further Credits
    45  
Section 11.11. Substitution of Letter of Credit
    45  
Section 11.12. Conflict with Other Documents
    45  
Section 11.13. Captions
    45  
Section 11.14. Entire Agreement
    45  
Section 11.15. Usury
    45  
Section 11.16. Bound Transcripts
    46  
Section 11.17. Waiver of Jury Trial
    46  
EXHIBITS
       

Exhibit A – Copy of Letter of Credit
Exhibit B – Redemption Deposits

iii



--------------------------------------------------------------------------------



 



REIMBURSEMENT AGREEMENT

     
GECC:
  General Electric Capital Corporation
 
  40 Old Ridgebury Road
 
  Danbury, CT 06810
 
  Attn: Syndications—VRDB
 
  Telecopier: (203) 796-5769
 
   
GEGF:
  GE Government Finance, Inc.
 
  Suite 470
 
  8400 Normandale Lake Boulevard
 
  Minneapolis, MN 55437
 
  Attn: Vice President—Risk Management
 
  Telephone: (952) 987-5600
 
  Telecopier: (952) 897-5601
 
   
Borrower:
  LTF Real Estate VRDN I, LLC
 
  2902 Corporate Place
 
  Chanhassen, MN 55317
 
  Attention: Treasurer
 
  Telephone: (952) 229-7120
 
  Telecopier: (952) 947-0099

     THIS REIMBURSEMENT AGREEMENT dated as of June 1, 2008 (this “Agreement”) is
among LTF REAL ESTATE VRDN I, LLC, a Delaware limited liability company
(together with its successors and assigns, “Borrower”), GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (together with its successors and assigns,
“GECC”), and GE GOVERNMENT FINANCE, INC., a Delaware corporation (together with
its successors and assigns, “GEGF”).
     WHEREAS, pursuant to the terms of that certain Indenture of Trust dated as
of the date hereof (the “Indenture”) between Borrower and Manufacturers and
Traders Trust Company, a New York state banking corporation with trust powers,
as trustee (“Trustee”), Borrower has agreed to issue its Notes (as hereinafter
defined) in the aggregate principal amount of $34,235,000;
     WHEREAS, in connection with the issuance of the Notes, Borrower is
delivering or causing to be delivered to Trustee, for the benefit of the holders
of the Notes, an irrevocable letter of credit to secure the payment of the
principal of, and interest on, the Notes and to provide for the payment of the
purchase price thereof in accordance with the terms of the Indenture; and
     WHEREAS, Borrower has requested that GEGF cause GECC to issue to Trustee
the Letter of Credit (as hereinafter defined); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, GECC has agreed to issue the Letter of Credit upon satisfaction
of, and subject to the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing premises and in order to
induce GECC to issue the Letter of Credit for the benefit of Trustee and for the
account of Borrower, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Certain Defined Terms. In addition to those terms defined
elsewhere in this Agreement and the Exhibits annexed hereto, as used in this
Agreement and the Exhibits annexed hereto, the following terms shall have the
indicated meanings, unless otherwise specifically defined herein:
     “Administration Account” has the meaning assigned in Section 2.04 hereof.
     “Agreement” means this Reimbursement Agreement, including all of the
exhibits, appendices and schedules attached hereto, all of which are
incorporated herein by this reference and made a part hereof, as the same may
hereafter be amended from time to time.
     “Alteration” means any demolition, alteration, installation, removal,
improvement or expansion of or to the Property or any portion thereof,
including, without limitation, any Remodeling.
     “Borrower” means LTF Real Estate VRDN I, LLC, a Delaware limited liability
company.
     “Borrower Notes” has the meaning assigned to such term in the Indenture.
     “Borrower Documents” means, collectively, this Agreement, the Indenture,
the Notes, the Remarketing Agreement, the Purchase Agreement, the Mortgages, the
Environmental Indemnity Agreements, the Subordination Agreements, the Leases and
any other agreements, instruments, certificates, statements, or other documents
executed by Borrower in connection therewith, including (without limitation) all
documents described in Section 3.01 that are executed by Borrower.
     “Business Day” means any day other than a Saturday or Sunday or a day on
which commercial banks located in New York, New York or the city in which the
principal corporate trust office of Trustee is located are authorized or
obligated by law or executive order to close.
     “Cash Collateral Account” has the meaning assigned in Section 10.02 hereof.
     “Change of Control” means the occurrence of the failure of Borrower or
Tenant to be Controlled by one or more Qualified Equityholders (individually or
collectively); provided,

2



--------------------------------------------------------------------------------



 



however, that for so long as Life Time Fitness, Inc. directly or indirectly owns
all membership interests in Borrower and Tenant, transfers or issuances of
interests in Life Time Fitness, Inc. on a national securities exchange or
through the NASDAQ national markets system shall not be deemed a Change of
Control. “Control” of any entity means the ownership, directly or indirectly, of
at least 51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise. “Controlled” and “Controlling” each have the meanings correlative
thereto.
     “Closing Date” means June 13, 2008.
     “Collateral” means the Property, together with (i)  all of Borrower’s
rights in or to all securities, funds, moneys, deposits and other property at
any time held in or subject to the Escrow Accounts, the Cash Collateral Account,
the Note Fund, the Costs of Issuance Fund and the Revenue Fund, (ii) all of
Borrower’s right to receive any payment on any Notes owned by Borrower,
including (without limitation) the Borrower Notes, (iii) all accessions thereto,
(iv) all substitutions for any of the foregoing property, and (v) products and
proceeds of any of the foregoing property (including, without limitation, any
property of Borrower acquired with such proceeds).
     “Costs of Issuance Fund” has the meaning assigned to such term in the
Indenture.
     “Credit Enhancement Fees” has the meaning assigned in Section 2.03(a)
hereof.
     “Damaged Property Amount” means an amount equal to the product of (a) the
then-current Stated Amount, and (b) a percentage equal to the original appraised
value of the Damaged Property divided by the original appraised value of all of
the Property.
     “Default” means any condition or event which, with the giving of notice,
the passage of time, or both, would constitute an Event of Default.
     “Environmental Indemnity Agreement” means each Environmental Indemnity
Agreement Regarding Hazardous Substances dated of even date herewith by
Borrower, Tenant and Lease Guarantor for the benefit of GECC, as hereafter
modified or amended.
     “Environmental Laws” means any federal, state and local laws relating to
emissions, discharges, releases of Hazardous Wastes or Materials into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Wastes or Materials.
     “Escrow Accounts” means, collectively, the Administration Account, the
Reimbursement Account and the Cash Collateral Account and any other similar
accounts or funds provided hereunder.
     “Event of Default” means any of the events listed as an Event of Default in
Section 10.01 hereof.

3



--------------------------------------------------------------------------------



 



     “Expiration Date” means, with respect to the Letter of Credit, the date on
which GECC’s obligations thereunder expire or terminate as set forth therein.
     “Extended Expiration Date” means June 1, 2033.
     “GAAP” means generally accepted accounting principles applied on a
consistent basis.
     “GECC” means General Electric Capital Corporation, a Delaware corporation,
and its successors and assigns.
     “GEGF” means GE Government Finance, Inc., a Delaware corporation, and its
successors and assigns.
     “Governmental Authority” means any municipal, county, state or Federal
governmental authority, or other governmental agency, department, bureau, board,
commission or instrumentality or any of them, having or claiming jurisdiction
over the Property, Borrower, Trustee, GECC or GEGF.
     “Hazardous Waste or Materials” means any substance or material defined in
or designated as hazardous or toxic wastes, hazardous or toxic material, a
hazardous, toxic or radioactive substance, or other similar term, by any
Environmental Law now or hereafter in effect.
     “Improvement” has the meaning assigned to such term in each Mortgage.
     “Indemnified Parties” means GECC, GEGF and their officers, directors,
shareholders, counsel, employees, agents and servants and their respective
heirs, successors and assigns.
     “Initial Stated Amount” means $35,090,875, the maximum amount available to
be drawn under the Letter of Credit as of the Closing Date.
     “Installment Payments” has the meaning assigned to such term in
Section 2.02(a)(v) hereof.
     “Interest Drawing” means a drawing made on the Letter of Credit with
respect to the payment of interest on the Notes.
     “Interest-Purchase Drawing Amount” means the amount of a Purchase Drawing
made on the Letter of Credit with respect to the payment of the portion of the
purchase price corresponding to accrued interest on Notes tendered for purchase
in accordance with the terms of the Indenture.
     “Lease” means each Lease Agreement dated as of June 13, 2008 between
Borrower and Tenant.
     “Lease Guarantor” means Life Time Fitness, Inc., a Minnesota corporation.

4



--------------------------------------------------------------------------------



 



     “Lease Guarantor Documents” means, collectively, the Lease Guaranty and the
Environmental Indemnity Agreements and any other agreements, instruments,
certificates, statements or other documents executed by Lease Guarantor in
connection therewith.
     “Lease Guaranty” means the Lease Guaranty and Negative Pledge Agreement
dated as of June 1, 2008 by Lease Guarantor for the benefit of GECC, as assignee
of Borrower.
     “Letter of Credit” means that certain irrevocable, transferable, direct-pay
letter of credit issued by GECC for the benefit of Trustee, for the account of
Borrower, in the Initial Stated Amount, a copy of which is attached hereto as
Exhibit A, as hereafter amended, extended and/or substituted.
     “Loan Documents” means, collectively, this Agreement, the Indenture, the
Notes, the Purchase Agreement, the Remarketing Agreement, the Mortgages, the
Environmental Indemnity Agreements, the Subordination Agreements and any other
agreements, instruments, certificates or documents now or hereafter delivered by
Borrower or any other party to GECC, GEGF or Trustee, evidencing, securing or
otherwise relating to the Notes or the Obligations or any of the foregoing
documents, including all of the documents described in Article III hereof,
together with all amendments, modifications, renewals, substitutions and
replacements of or to any of the foregoing.
     “Local Time” means, as of the date such determination is made, the local
time in New York, New York.
     “Make Whole Amount” means the positive difference, if any, between (a) the
net present value of the stream of remaining Installment Payments discounted to
the date of prepayment at a per annum interest rate equal to the then
Reinvestment Rate, and (b) the principal balance of the Purchase Drawing Amount
outstanding as of the prepayment date before any such prepayment. For the
purposes hereof, the “stream of remaining payments” shall equal the sum of each
Installment Payment. “Reinvestment Rate” means a per annum interest rate equal
to the sum of (a) 2.75% and (b) the stated yield of Interest Rate Swaps having a
life equal to remaining term of the Installment Payments published in the
Federal Reserve Statistical Release H.15(519) on the Business Day immediately
preceding the prepayment date; provided, however, if no such Interest Rate Swaps
have a life that exactly corresponds to such remaining term, the yields of the
two Interest Rate Swaps with lives immediately above and below such remaining
term will be interpolated on a straight line basis.
     “Material Adverse Effect” means a material adverse effect upon (i) the
ability of Borrower, Tenant or Lease Guarantor to perform, or of GECC to
enforce, any material provision of any Loan Documents, (ii) the enforceability
of any material provision of any Loan Documents, (iii) the value, use or
enjoyment of either Property or the operation thereof, and (iv) the financial or
operating condition of Borrower, Lease Guarantor or Tenant.
     “Maximum Rate” means the highest rate of interest permissible under
applicable law.

5



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, its successors and
assigns, and, if such corporation shall be dissolved or liquidated or shall no
longer perform the functions of a securities rating agency, “Moody’s” shall be
deemed to refer to any other nationally recognized securities rating agency
designated by GECC, with the consent of Borrower.
     “Mortgage” means each Mortgage, Assignment of Leases and Rents, Financing
Statement and Fixture Filing dated as of even date herewith by Borrower in favor
of GECC, as hereafter modified or amended.
     “Note Fund” has the meaning assigned to such term in the Indenture.
     “Note Interest Payment Date” means each “Interest Payment Date” with
respect to the Notes, as that term is defined in the Indenture.
     “Notes” means Borrower’s $34,235,000 Variable Rate Demand Notes,
Series 2008.
     “Obligations” means (a) all loans, advances, debts, liabilities and
obligations for the performance of covenants, task or duties or for payment of
monetary amounts (whether or not such performance is then required or contingent
or such amounts are liquidated or determinable) owing by Borrower to GECC or
GEGF, and (b) all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement,
letter of credit agreement, reimbursement agreement or other instrument, whether
arising by reason of extension of credit, loan, guarantee, opening of a letter
of credit, supplying any credit enhancement or direct letter of credit,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment) absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired, provided that any such loan,
advance, debt, liability or obligation described in clause (a) or (b) above has
arisen in connection with, related to, arising under, out of or pursuant to or
in any way or manner respecting or pertaining to the Property or to this
Agreement, any of the other Loan Documents or otherwise arising out of any of
the transactions contemplated thereby. This term includes (without limitation)
all obligations of Borrower to GECC or GEGF pursuant to Article II hereof and
all other obligations to reimburse GECC or GEGF in respect of principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against Borrower in bankruptcy, whether or not allowed in
such case or proceeding), Credit Enhancement Fees, charges, expenses, attorneys’
fees and any other sum owing to GECC or GEGF chargeable to Borrower hereunder or
under any of the other Loan Documents.
     “Payment Obligations” means those obligations of Borrower under Article II
hereof.
     “Permitted Exceptions” means (a) rights, claims and interests of the
Trustee under the Indenture in and to the Note Fund, Costs of Issuance Fund and
Revenue Fund and (ii) those liens, encumbrances and charges defined as
“Permitted Exceptions” in the Mortgages.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real

6



--------------------------------------------------------------------------------



 



estate investment trust, government or any agency or political subdivision
thereof, or any other form of entity.
     “Post-Default Rate” means three percent per annum in excess of the
Reimbursement Rate, but in no event to exceed the Maximum Rate.
     “Principal Drawing” means a drawing made on the Letter of Credit with
respect to the payment of principal of the applicable series of Notes by virtue
of maturity, redemption, acceleration or otherwise.
     “Principal-Purchase Drawing Amount” means the amount of a Purchase Drawing
made on the Letter of Credit with respect to the payment of the portion of the
purchase price corresponding to the principal amount of Notes tendered for
purchase in accordance with the terms of the Indenture.
     “Property” has the meaning assigned to such term in the Mortgages.
     “Purchase Agreement” means the Purchase Agreement dated as of June 1, 2008
between Borrower and Remarketing Agent, as hereafter modified or amended.
     “Purchase Amortization Rate” means an annual fixed rate of interest that is
determined on the day that is 90 days after any Purchase Drawing and equals the
sum of (a) 2.75% and (b) the rate posted for 10-year Interest Rate Swaps from
the most recently published Federal Reserve Statistical Release H.15(519).
     “Purchase Drawing” means a drawing made on the Letter of Credit with
respect to the payment of the purchase price of Notes tendered for purchase in
accordance with the terms of the Indenture.
     “Purchase Drawing Balance” has the meaning assigned in Section 2.02(a)(v)
hereof.
     “Qualified Equityholder” means (i) Lease Guarantor, (ii) U.S. Bank National
Association or a wholly owned subsidiary thereof, or a bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (ii) that such Person (x) has total assets (in name or under
management) in excess of $2,000,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $1,000,000,000 (in both cases, exclusive of the Property),
and (y) is regularly engaged in the business of owning and operating comparable
properties in major metropolitan areas, (iii) with respect to Tenant, any
replacement lender to Lease Guarantor or (iv) any other Person approved by GECC.
     “Rating Agency” means Moody’s or S&P, as applicable.
     “Reimbursement Account” has the meaning assigned in Section 2.02(b) hereof.

7



--------------------------------------------------------------------------------



 



     “Reimbursement Rate” means the annual prime rate of interest announced from
time to time in The Wall Street Journal, Eastern Edition.
     “Remarketing Agent” means Dougherty & Company LLC, or any other company
designated as Remarketing Agent in accordance with the terms of the Indenture.
     “Remarketing Agreement” means the Remarketing Agreement dated of even date
herewith between Borrower and Remarketing Agent, as hereafter modified or
amended.
     “Remodeling” means remodeling, refurbishing, expansion, demolition and
other improvement work performed by or on behalf of Borrower or Tenant to the
interior or exterior of the Property including without limitation the
replacement of floor coverings or wall coverings, constructing, renovating or
reconfiguring office, retail or other spaces of the Property, upgrading
mechanical systems including but not limited to electrical, plumbing and HVAC
systems, and constructing, modifying or otherwise installing improvements
customarily found in other properties owned or leased by any affiliate of Lease
Guarantor that does not: (a) reduce the interior square footage of the
Improvements by more than 5% in the aggregate; (b) affect the structural
elements of any of the Improvements; (c) demonstrably lessen the fair market
value or fair rental value of the Property (taken together as an integrated
whole); or (d) cost more than the applicable Threshold Amount to complete.
     “Revenue Fund” has the meaning assigned to such term in the Indenture.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., a corporation organized and existing under the laws
of the State of New York, its successors and assigns, and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, “S&P” shall be deemed to refer to any other nationally
recognized securities rating agency designated by GECC, with the consent of
Borrower.
     “State” means the State of Minnesota.
     “Stated Amount” means, with respect to the Letter of Credit, the maximum
amount available from time to time to be drawn thereunder in accordance with the
terms thereof.
     “Subordination Agreement” means each Subordination, Attornment and
Lessee-Lessor Estoppel Agreement dated of even date herewith among Tenant, GECC
and Borrower.
     “Supervised Alteration” means any Alteration that is not Remodeling.
     “Tenant” means LTF Club Operations Company, Inc., a Minnesota corporation.
     “Tenant Documents” means, collectively, the Leases, the Subordination
Agreements, the Environmental Indemnity Agreements and any other agreements,
instruments, certificates, statements or other documents executed by Tenant in
connection therewith.

8



--------------------------------------------------------------------------------



 



     “Terrorism Laws” means Executive Order 13224 issued by the President of the
United States of America, the Terrorism Sanctions Regulations (Title 31 Part 595
of the U.S. Code of Federal Regulations), the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations) and the Foreign Terrorist Organizations Sanctions Regulations
(Title 31 Part 597 of the U.S. Code of Federal Regulations), and all other
present and future federal, state and local laws, ordinances, regulations,
policies and any other requirements of any governmental authority (including,
without limitation, the United States Department of the Treasury Office of
Foreign Assets Control) addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war, each as hereafter supplemented, amended or
modified from time to time, and the present and future rules, regulations and
guidance documents promulgated under any of the foregoing, or under similar
laws, ordinances, regulations, policies or requirements of other states or
localities.
     “Threshold Amount” means, from the Closing Date through and July 31, 2013,
inclusive, the sum of $3,000,000 (in the aggregate for each Property); during
the period from August 1, 2013 through July 31, 2018, inclusive, the sum of
$4,000,000 (in the aggregate for each Property); during the period from
August 1, 2018 through July 31, 2023, inclusive, the sum of $5,000,000 (in the
aggregate for each Property); during the period from August 1, 2023 through
July 31, 2028, inclusive, the sum of $5,000,000 (in the aggregate for each
Property); and, during the period from August 1, 2028 through July 31, 2033,
inclusive, the sum of $6,000,000 (in the aggregate for each Property).
     “UCC” means the Uniform Commercial Code of the jurisdiction with respect to
which such term is used, as in effect from time to time.
     “Unavoidable Delays” means acts of God, casualties, war, civil commotion,
embargo, riots, strikes, unavailability of materials (but not unavailability of
funds) and any other events which are not within the reasonable control of the
party in question to prevent, control or correct.
     Section 1.02. Rules of Construction. (a) The singular form of any word used
herein, including the terms defined in Section 1.01 hereof, shall include the
plural, and vice versa. The use herein of a word of any gender shall include
correlative words of all genders.
     (b) Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed. The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.
     (c) The headings or titles of the several articles and sections shall be
solely for convenience of reference and shall not affect the meaning,
construction or effect of the provisions hereof.
     (d) The date of this Agreement and the other Loan Documents is intended as
a date for the convenient identification thereof and is not intended to indicate
that this Agreement and the other Loan Documents were executed and delivered on
such date. This Agreement and the other Loan Documents were executed and
delivered on the Closing Date.

9



--------------------------------------------------------------------------------



 



ARTICLE II
APPLICATION, REIMBURSEMENT AND OTHER PAYMENTS
     Section 2.01. Application for Credit Enhancement. Borrower hereby applies
to GECC and GEGF and requests and authorizes GECC to issue the Letter of Credit,
in the Initial Stated Amount thereof, for the benefit of Trustee and for the
account of Borrower.
     Section 2.02. Reimbursement and other Payment Obligations.
     (a) Borrower hereby unconditionally and irrevocably agrees to pay to GECC
the following amounts in the manner and at the times set forth below:
     (i) On the day of any Principal Drawing, Borrower shall pay or cause to be
paid to Trustee (or, upon notice from GECC, to GECC) in immediately available
funds an amount equal to the amount of such Principal Drawing, without any
abatement, deduction, deferment, suspension, reduction, set-off, defense or
counterclaim in respect of any such amount. If Borrower does not pay or cause to
be paid such amount when due, and without in any way affecting, waiving or
extending the due date for payment of such amount, Borrower shall pay or cause
to be paid on demand interest on such amount at the per annum rate equal to the
Post-Default Rate compounded monthly from the date of such Principal Drawing
until such amount is paid in full.
     (ii) On the day of any Interest Drawing, Borrower shall pay or cause to be
paid to Trustee (or, upon notice from GECC, to GECC) in immediately available
funds an amount equal to the amount of such Interest Drawing, without any
abatement, deduction, deferment, suspension, reduction, set-off, defense or
counterclaim in respect of any such amount. If Borrower does not pay or cause to
be paid such amount when due, and without in any way affecting, waiving or
extending the due date for payment of such amount, Borrower shall pay or cause
to be paid on demand interest on such amount at the per annum rate equal to the
Post-Default Rate compounded monthly from the date of such Interest Drawing
until such amount is paid in full.
     (iii) Borrower shall pay or cause to be paid to GECC in immediately
available funds (A) on the Expiration Date of the Letter of Credit, an amount
equal to any portion of the Principal-Purchase Drawing Amount not previously
paid by Borrower, and (B) interest on the unpaid principal balance of the
Principal-Purchase Drawing Amount at the per annum rate equal to (x) for the
first 30 days after the date of the applicable Purchase Drawing, the
Reimbursement Rate, such interest to be paid in arrears on the first day of each
calendar month and on the date of payment of the amount set forth in (A) above,
and (y) from and after 30 days after the date of the applicable Purchase
Drawing, on demand, the Post-Default Rate compounded monthly until such amount
is paid

10



--------------------------------------------------------------------------------



 



in full, all without any abatement, deduction, deferment, suspension, reduction,
set-off, defense or counterclaim in respect of any such amount.
     (iv) Borrower shall pay or cause to be paid to GECC in immediately
available funds on the earlier of (A) the Expiration Date of the Letter of
Credit or (B) the date of any Purchase Drawing made thereunder, an amount equal
to the Interest-Purchase Drawing Amount, without any abatement, deduction,
deferment, suspension, reduction, set-off, defense or counterclaim in respect of
any such amount. If Borrower does not pay or cause to be paid such amount when
due, and without in any way affecting, waiving or extending the due date for
payment of such amount, Borrower shall pay or cause to be paid on demand
interest on such amount at the per annum rate equal to the Post-Default Rate
compounded monthly from the date of the applicable Purchase Drawing until such
amount is paid in full.
     (v) With respect to any Purchase Drawing made under the Letter of Credit,
Borrower shall pay or cause to be paid to GECC in immediately available funds
(A) subject to Borrower’s election to amortize the Principal-Purchase Drawing
Amount as provided below, on or before 90 days after such Purchase Drawing, an
amount equal to the Principal-Purchase Drawing Amount, and (B) interest on such
Principal-Purchase Drawing Amount at the per annum rate equal to (x) for the
first 90 days after the date of the applicable Purchase Drawing, the
Reimbursement Rate plus 50 basis points compounded monthly, such interest to be
paid in arrears on the first day of each calendar month and on the date of
payment of the amount set forth in (A) above, and (y) from and after 90 days
after the date of the applicable Purchase Drawing, on demand, the Purchase
Amortization Rate compounded monthly until such amount is paid in full, together
with all other amounts due hereunder, without any abatement, deduction,
deferment, suspension, reduction, set-off, defense or counterclaim in respect of
any such amount; provided, however, upon receipt of written request by Borrower
and if no Default or Event of Default has occurred, Borrower may pay the
Principal-Purchase Drawing Amount in installments (collectively, the “Purchase
Drawing Balance”) over a term ending on June 1, 2023. On the first Business Day
of each month beginning on the month that immediately follows the month in which
such Purchase Drawing occurs, Borrower shall make principal and interest
payments (the “Installment Payments”) with respect thereto to GECC as follows:
(1) principal payments in the amounts and at the times set forth in Exhibit B
and, on June 1, 2023, in the amount of the outstanding Purchase Drawing Balance
and (2) interest on the Purchase Drawing Balance at the per annum rate set forth
above, in arrears. If Borrower makes such election, Borrower shall have the
option to prepay at any time the Purchase Drawing Balance by paying GECC an
amount equal to the sum of the outstanding Purchase Drawing Balance, any accrued
interest thereon, the Make-Whole Amount and all other amounts due hereunder. If
Borrower does not pay or cause to be paid any such amount when due, and without
in any way affecting, waiving or extending the due date for payment of such
amount, Borrower shall pay or cause to be paid on demand interest on any such
amount at the per annum rate equal to the Post-Default Rate

11



--------------------------------------------------------------------------------



 



compounded monthly from the date any such amount is due until such amount is
paid in full.
     (vi) On the day of any other payment made by GECC under the terms of the
Letter of Credit or any of the Loan Documents, Borrower shall immediately upon
notice thereof from GECC, pay or cause to be paid to GECC in immediately
available funds an amount equal to the amount of such payment, without any
abatement, deduction, deferment, suspension, reduction, set-off, defense or
counterclaim in respect of any such payment amount. If Borrower does not pay or
cause to be paid such amount when due, and without in any way affecting, waiving
or extending the due date for payment of such amount, Borrower shall pay or
cause to be paid on demand interest on such amount at the per annum rate equal
to the Post-Default Rate compounded monthly from the due date of such payment
until such amount is paid in full.
     (b) In order to facilitate Borrower’s reimbursement of GECC pursuant to
Section 2.02(a)(ii) above, upon written request from GECC, Borrower shall pay
and deposit on or before the Business Day immediately preceding each Note
Interest Payment Date (time being of the essence and no grace period shall be
permitted with respect to any of such payments) during the term of the Letter of
Credit into a special non-interest bearing account established with and
controlled by GECC (the “Reimbursement Account”), such amount as shall be
reasonably estimated by GECC to be equal to the next payment of interest due
under the Notes, so that at all times a sufficient amount of moneys shall have
been deposited in the Reimbursement Account by no later than one Business Day
prior to each Note Interest Payment Date in order to pay to GECC in full on
every Note Interest Payment Date the entire amount due to GECC under
Section 2.02(a)(ii) above. In any event, upon the demand of GECC, Borrower shall
immediately deliver to GECC such additional moneys as are required to make up
any deficiencies in the Reimbursement Account. Borrower hereby agrees that, upon
written request from GECC, all payments under this Section shall be made
pursuant to an electronic payment system satisfactory to GECC. Borrower hereby
irrevocably authorizes and directs GECC to debit the Reimbursement Account
immediately following any draws on the Letter of Credit for all of the amounts
due and payable to GECC pursuant to Section 2.02(a)(ii) hereof, less the amount
of any other disbursements received by GECC from Trustee pursuant to the
Indenture for such purpose and to pay over such moneys to GECC. Any funds
remaining in the Reimbursement Account following the application of such funds
to fully reimburse GECC for any draws on the Letter of Credit on any particular
Note Interest Payment Date shall be promptly remitted to Borrower. Upon the
occurrence of an Event of Default, Borrower hereby authorizes and directs GECC
to debit the Reimbursement Account for the full amount of any balance therein
and to pay such moneys to GECC to be applied by GECC to the reduction of the
Payment Obligations and any other Obligations of Borrower to GECC pursuant to
this Agreement or any of the other Loan Documents. Until such time as the funds
in the Reimbursement Account are disbursed in accordance with applicable
provisions of this Agreement, all of the funds in the Reimbursement Account
shall stand as additional collateral in favor of GECC to secure Borrower’s
obligations under this Agreement and the other Loan Documents.

12



--------------------------------------------------------------------------------



 



     (c) Borrower hereby agrees to pay to Trustee for deposit in the Redemption
Account of the Revenue Fund pursuant to the Indenture the amounts set forth in
Exhibit B hereto on the dates set forth in Exhibit B; provided, however, so long
as Borrower is making principal payments directly to GECC pursuant to
Section 2.02(a)(v), Borrower shall not make such payments to Trustee. All such
amounts paid to Trustee shall be used to redeem the Notes pursuant to
Section 4.01 of the Indenture on the dates set forth in Exhibit B hereto.
     (d) To the extent that the Indenture requires GECC’s prior written consent
to any redemption of the Notes, GECC shall give such consent so long as Borrower
has deposited with Trustee or GECC, as the case may be, an amount sufficient to
reimburse GECC for any draw on the Letter of Credit in connection with such
redemption and all other amounts due hereunder.
     Section 2.03. Credit Enhancement Fees.
     (a) Borrower hereby agrees to pay to GECC a nonrefundable credit
enhancement fee for each year or portion thereof that the Letter of Credit
remains outstanding (collectively, the “Credit Enhancement Fees”). The first
Credit Enhancement Fee shall be in the amount of $514,471.22, due on the Closing
Date and cover the period from the Closing Date through June 1, 2009.
Thereafter, (i) Borrower shall pay GECC a Credit Enhancement Fee in an amount
equal to .70% of the then Stated Amount (without regard to any reductions in the
Stated Amount of the Letter of Credit which are subject to reinstatement); and
(ii) the Credit Enhancement Fees shall be due and payable by Borrower
semi-annually, in advance, on June 1, 2009 and continuing on each December 1 and
June 1 of each year during the term of the Letter of Credit. Once payable, all
Credit Enhancement Fees shall be nonrefundable to Borrower under all
circumstances.
     (b) Borrower hereby agrees to pay to GECC a nonrefundable drawing fee (the
“Drawing Fee”) in the amount of $100 for each scheduled draw on the Letter of
Credit, which drawing fee shall be payable by Borrower in advance. The first
Drawing Fee shall be in the amount of $1,200, due on the Closing Date and cover
the period from the Closing Date through June 1, 2009. Thereafter, the Drawing
Fee shall be payable semi-annually, in advance, commencing on the June 1, 2009
and continuing on each December 1 and June 1 thereafter.
     (c) Nothing contained in this Agreement shall be deemed to constitute or
create a promissory note within the meaning of 12 U.S.C. Section 1813(l). GECC’s
issuance and delivery of the Letter of Credit is in consideration of Borrower’s
payment of the fees specified in this Section, the agreement of Borrower to
reimburse GECC set forth in Section 2.02 hereof and the grant of the security
described herein and in the Mortgages.
     Section 2.04. Administration Account and Terms of Escrow Accounts. At
GECC’s option and upon written request from GECC after the occurrence of a
Default or an Event of Default, Borrower shall pay and deposit into a special
non-interest bearing account established with GECC (the “Administration
Account”), not later than the Business Day immediately

13



--------------------------------------------------------------------------------



 



preceding each Note Interest Payment Date, 1/12 of the annual amount as shall be
reasonably estimated from time to time by GECC to be sufficient to enable GECC
to accumulate the funds necessary to pay when due all of the costs, fees,
charges and expenses incurred in connection with the Notes, including, but not
limited to, any amounts payable to Trustee, Remarketing Agent and Rating Agency
under the Loan Documents. All such amounts deposited with GECC shall be paid
directly to Trustee, Remarketing Agent, Rating Agency or any other appropriate
party, as the case may be.
     The establishment of the Escrow Accounts in accordance with the terms
hereof shall in no event relieve Borrower from its obligations to pay the
various amounts due under this Agreement or other Loan Documents on their
respective due dates. The Escrow Accounts shall be utilized in order to
facilitate the disbursement of the payments contemplated hereby. Borrower hereby
assigns to GECC as security for all of Borrower’s Obligations and liabilities
hereunder all of Borrower’s right, title and interest in the Escrow Accounts.
Upon the occurrence of an Event of Default, GECC shall have the right to apply
the moneys in the Escrow Accounts towards any of the Obligations of Borrower
under this Agreement or any of the other Loan Documents, in such order of
priority as GECC shall determine in its sole and absolute discretion. GECC is
hereby authorized to comply with all reporting requirements with respect to the
Escrow Accounts. Funds in the Escrow Accounts (whether or not such Escrow
Accounts are deemed to be interest-bearing or not) shall be invested, at the
direction of Borrower in accordance with the requirements of the Indenture, only
in Qualified Investments (as defined in the Indenture). Any interest or other
income attributable to funds held in the Escrow Accounts shall be disbursed or
applied in the same manner and subject to the same terms and conditions and used
for the same purposes as may be permitted for the use of any other funds held
therein. All funds deposited by Borrower into any of the Escrow Accounts shall
be held by GECC in GECC’s name and may be commingled with GECC’s own funds at
financial institutions selected by GECC in its sole discretion. GECC shall not
be responsible for any losses resulting from the investment of any funds held in
the Escrow Accounts or for obtaining any specific level or percentage of
earnings on such funds. Borrower shall be liable for any income taxes due on the
earnings from the funds on deposit in the Escrow Accounts.
     Section 2.05. Saturday, Sunday or Non-Business Day; Moneys. If the date for
the performance of any term, provision or condition (monetary or otherwise)
under this Agreement shall happen to fall on a Saturday, Sunday or non-Business
Day, the date for the performance of such term, provision or condition shall, at
the option of Borrower or GECC, be extended to the next succeeding Business Day
immediately thereafter occurring, with interest at the rate provided in this
Agreement on the principal balance to such next succeeding Business Day if such
term, provision or condition shall result in the extension of any monetary
payment due to GECC. All references to moneys in this Agreement or any of the
Loan Documents, or the equivalent thereof, shall be deemed to mean lawful moneys
of the United States of America.
     Section 2.06. Manner and Time of Payment. All payments to GECC by Borrower
under this Agreement shall be made in immediately available same day funds via
wire transfer to GECC to such account as shall be designated in writing by GECC
by 2:00 P.M., Local Time on the date such payment is due. Funds received after
such time shall be deemed received on the next succeeding Business Day.

14



--------------------------------------------------------------------------------



 



     Section 2.07. Application of Funds. Except as otherwise expressly provided
herein, all payments received by GECC from or on behalf of Borrower hereunder or
pursuant to any of the Loan Documents, including, but not limited to, any
amounts disbursed by Trustee to GECC in accordance with the terms of the
Indenture, shall be applied by GECC to the payment of amounts then owing by
Borrower to GECC, in such order and manner as GECC chooses in its sole
discretion.
     Section 2.08. Computation of Interest. All interest payable hereunder shall
be computed on the basis of a 360-day year and the actual number of days elapsed
in the period during which such interest accrues. In computing the number of
days during which interest accrues on any amount outstanding hereunder, the
first date from which interest is stated to accrue hereunder shall be included
and the date of payment of such amount to GECC shall be excluded provided such
payment is received in immediately available same day funds by no later than
2:00 P.M., Local Time.
     Section 2.09. Interest After Default. Except as otherwise provided herein,
if any payment due hereunder is not paid when due, whether by acceleration, at
maturity or otherwise, then and in such event, Borrower shall pay or shall cause
to be paid interest thereon from and after the date on which such payment first
becomes due (regardless of whether an Event of Default shall have occurred) at
the Post-Default Rate and such interest shall be due and payable, on demand, at
such rate until the entire amount due is paid to GECC, whether or not any action
shall have been taken or proceeding commenced to recover the same. Nothing
contained in this Section shall in any way extend the time for the payment of
any amounts payable hereunder.
     Section 2.10. Late Charges. In the event Borrower fails to pay any amounts
due and payable hereunder when due, whether by acceleration or otherwise, GECC
may, at its option, whether immediately or at the time of final payment of such
amounts, impose a late charge on Borrower equal to five percent of the amount of
each and every such past due payment notwithstanding the date on which such
payment is actually paid to GECC. Any late charge imposed by GECC in accordance
with this Section shall be due and payable on demand and shall be in addition to
any interest due hereunder at the Post-Default Rate and to the exercise by GECC
of its rights and remedies hereunder following an Event of Default.
     Section 2.11. Substitution of Letter of Credit or Replacement of Credit
Enhancer. Borrower shall have the right at any time to terminate or replace GECC
as the credit enhancer of the Notes under the Indenture by delivering to Trustee
one or more substitute letter of credit or any other form of credit facility in
replacement of the Letter of Credit, provided that (i) the Letter of Credit is
returned to GECC for cancellation or termination, and (ii) all obligations
hereunder and under each of the other Loan Documents owed to GECC have been
fully paid and/or satisfied. No portion of any Credit Enhancement Fees payable
to GECC shall be refundable to Borrower under any circumstances in the event of
a cancellation or termination of the Letter of Credit prior to the Expiration
Date thereof.
     Section 2.12. The Remarketing Agreement. Borrower covenants to and agrees
with GECC that it will timely perform and fulfill all of its obligations under
the Remarketing Agreement. Borrower agrees that any default by it under any
provision of the Remarketing

15



--------------------------------------------------------------------------------



 



Agreement beyond any applicable grace period, if any, shall constitute an Event
of Default under this Agreement.
     Section 2.13. Extension of Expiration Date. Provided that no Default or
Event of Default has occurred hereunder, Borrower may request that GECC extend
the Expiration Date of the Letter of Credit to the Extended Expiration Date upon
the terms and in compliance with the provisions of this Section. In order to
exercise such extension right, Borrower shall provide written notice of its
request to extend such Expiration Date to GECC and GEGF not less than 180 days
prior to the Expiration Date. The Expiration Date may be extended to the
Extended Expiration Date in the sole and absolute discretion of GECC provided
that GECC receives all items required by GECC in its sole and absolute
discretion.
ARTICLE III
CONDITIONS PRECEDENT TO THE EXTENSION OF CREDIT AND
DISBURSEMENTS
     Section 3.01. Execution and Delivery of Closing Documents. GECC’s agreement
to issue the Letter of Credit is conditioned upon GECC’s and GEGF’s receipt and
approval of all of the following documents on or before the Closing Date, each
of which shall be in form and substance satisfactory to GECC and GEGF:
     (a) This Agreement, properly executed on behalf of Borrower.
     (b) The Indenture, properly executed on behalf of Borrower and Trustee.
     (c) The Notes, properly executed on behalf of Borrower.
     (d) The Remarketing Agreement, properly executed on behalf of Borrower and
Remarketing Agent.
     (e) The Mortgages, properly executed on behalf of Borrower.
     (f) The Environmental Indemnity Agreements, properly executed on behalf of
Borrower, Tenant and Lease Guarantor.
     (g) The Subordination Agreements, properly executed on behalf of Borrower
and Tenant.
     (h) The Leases, properly executed on behalf of Borrower and Tenant.
     (i) The Lease Guaranty, properly executed on behalf of Lease Guarantor.
     (j) The Purchase Agreement, properly executed on behalf of Borrower and
Remarketing Agent.

16



--------------------------------------------------------------------------------



 



     (k) A certificate of the Secretary of Borrower, certifying as to (i) the
resolutions or unanimous written consent of the managers and, if required, the
members, of Borrower, authorizing the execution, delivery and performance of the
Borrower Documents, (ii) the operating agreement of Borrower, and (iii) the
signatures of the officers or agents of Borrower authorized to execute and
deliver the Borrower Documents and other instruments, agreements and
certificates on behalf of Borrower.
     (l) A certificate of the Secretary of Tenant, certifying as to (i) the
resolutions or unanimous written consent of the board of directors and, if
required, the shareholders of Tenant, authorizing the execution, delivery and
performance of the Tenant Documents, (ii) the bylaws of Tenant, and (iii) the
signatures of the officers or agents of Tenant authorized to execute and deliver
the Tenant Documents and other instruments, agreements and certificates on
behalf of Tenant.
     (m) A certificate of the Secretary of Lease Guarantor, certifying as to
(i) the resolutions or unanimous written consent of the board of directors and,
if required, the shareholders of Lease Guarantor, authorizing the execution,
delivery and performance of the Lease Guarantor Documents, (ii) the bylaws of
Lease Guarantor, and (iii) the signatures of the officers or agents of Lease
Guarantor authorized to execute and deliver the Lease Guarantor Documents and
other instruments, agreements and certificates on behalf of Lease Guarantor.
     (n) Currently certified copies of the Certificate of Formation of Borrower.
     (o) Currently certified copies of the Articles of Incorporation of Tenant.
     (p) Currently certified copies of the Articles of Incorporation of Lease
Guarantor.
     (q) A Certificate of Good Standing issued as to Borrower by the Secretary
of State of the State not more than 20 days prior to the date hereof.
     (r) A Certificate of Good Standing issued as to Tenant by the Secretary of
State of the State not more than 20 days prior to the date hereof.
     (s) A Certificate of Good Standing issued as to Lease Guarantor by the
Secretary of State of the State not more than 20 days prior to the date hereof.
     (t) Certificate of qualification to do business in the State of Kansas
issued as to Borrower not more than 20 days prior to the date hereof.
     (u) Certificate of qualification to do business in the State of Kansas
issued as to Tenant not more than 20 days prior to the date hereof.
     (v) Financing statements authorized by Borrower, as debtor, and naming
GECC, as secured party, and/or the original certificate of title or
manufacturer’s certificate of origin and title application if any of the
Property is subject to certificate of title laws.

17



--------------------------------------------------------------------------------



 



     (w) Current searches of appropriate filing offices showing that (i) no
state or federal tax liens have been filed and remain in effect against
Borrower, (ii) no financing statements have been filed and remain in effect
against Borrower relating to the Collateral except those financing statements
filed by GECC, and (iii) GECC has duly filed all financing statements necessary
to perfect the security interest created pursuant to this Agreement and the
Mortgages.
     (x) Environmental engineering reports for the Property prepared by an
engineer engaged by GECC after consultation with Borrower and at Borrower’s
expense, and in a manner satisfactory to GECC, based upon an investigation
relating to and making appropriate inquiries concerning the Property.
     (y) An opinion of counsel to Borrower, Tenant and Lease Guarantor,
addressed to GECC, GEGF and Trustee, in form and substance acceptable to GECC.
     (z) An opinion of local counsel to Borrower, Tenant and Lease Guarantor,
addressed to GECC, GEGF and Trustee, in form and substance acceptable to GECC.
     (aa) An opinion of counsel to the underwriter, addressed to GECC, GEGF and
Trustee, in form and substance acceptable to GECC.
     (bb) A rating assigned by the Rating Agency of not less than “A-1+/P-1” for
the Notes based upon the issuance of the Letter of Credit and such rating shall
not have been downgraded, suspended or withdrawn.
     (cc) Evidence that all conditions to the issuance of the Notes (other than
issuance of the Letter of Credit) shall have occurred.
     (dd) Payment of GECC’s and GEGF’s fees, commissions and expenses required
by Section 11.01 hereof and the Credit Enhancement Fee.
     (ee) Payment of Trustee’s, Remarketing Agent’s and Rating Agency’s fees,
commissions and expenses incurred in connection with the Indenture and the
transactions contemplated hereby.
     (ff) Any other documents or items required by GECC or GEGF.
     Section 3.02. Disbursements from the Note Fund. Borrower agrees that
Borrower shall provide GECC with a copy of all Payment Request Forms (as defined
in the Indenture) relating to disbursements from the Note Fund. Prior to any
disbursements from the Note Fund, Borrower shall obtain GECC’s written approval
to each such disbursement, which approval shall be evidenced by GECC’s execution
of each Payment Request Form.
     Section 3.03. Conditions of Disbursement. In addition to the requirements
set forth in Section 3.01 hereof, GECC’s agreement to consider the authorization
of any disbursement from the Note Fund shall be subject to the additional
condition precedent that GECC shall have received all of the following on the
date thereof, each in form and substance satisfactory to GECC:

18



--------------------------------------------------------------------------------



 



     (a) Each of the items required for a disbursement pursuant to the
Indenture.
     (b) The representations and warranties contained in Articles V hereof are
correct on and as of the date of such disbursement as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date.
     (c) No event has occurred and is continuing, or would result that
constitutes a Default or an Event of Default.
     (d) Certificates of the insurance required hereunder, containing a lender’s
loss payable clause or endorsement in favor of GECC.
     (e) As built ALTA surveys of the Property.
     (f) ALTA (or equivalent) mortgagee policy(ies) of title insurance in the
amount of the Initial Stated Amount or as determined by GECC, with reinsurance
and endorsements as GECC may require, containing no exceptions to title (printed
or otherwise) which are unacceptable to GECC, and insuring that the Mortgages
are first-priority liens on the Property and that any financing statements filed
by GECC as fixture filings and the Leases are subordinate to the lien of the
Mortgages. Without limitation, such policy(ies) shall (i) be in the 2006 ALTA
form or, if not available, the 1970 ALTA (as amended in 1984) form or, if not
available, the 1992 ALTA form (deleting arbitration clause and creditors’ rights
exclusion, if permissible) or, if not available, the form commonly used in the
State, insuring “General Electric Capital Corporation, a Delaware corporation,
its successors and/or assigns, as their interests may appear,” and (ii) include
the following endorsements and/or affirmative coverages: (A) ALTA 9
Comprehensive; (B) Survey; (C) Access; (D) ALTA 8.1 Environmental Protection
Lien (modified for commercial property); (E) Subdivision; (F) Contiguity (as
applicable); (G) Tax Parcel; (H) Tax Sale (as applicable); (I) Usury; (J) Doing
Business; (K) First Loss; (L) Last Dollar (as applicable); (M) Tie-In;
(N) Address and Improvement Type, (O) Letter of Credit, (P) ALTA 3.1 Zoning
Endorsement (with additional coverage for number and type of parking spaces) and
(Q) with respect to any of the Property subject to a Planned Unit Development,
ALTA 5.1 Planned Unit Development. GECC may require additional endorsements
after reviewing the surveys.
     (g) Zoning compliance letters from the applicable City Planner’s, County
Clerk’s or Zoning Department’s offices. Without limitation, such zoning
compliance letters shall (i) provide the zoning classification code for the
Property, (ii) be addressed to Borrower and GECC, (iii) include the address of
the Property, (iv) describe the type(s) of permitted use of the Property, and
(v) include an expiration-dated copy of conditions or restrictions of use.
     (h) Copies of the final, permanent and unconditional Certificates of
Occupancy for the Property. Such Certificates of Occupancy must include all
tenant improvement work, if any, completed with respect to the Property.

19



--------------------------------------------------------------------------------



 



     (i) Engineer’s “walk-through” inspections prepared by an engineer
acceptable to GECC at Borrower’s expense, in form and substance acceptable to
GECC.
     (j) Final appraisals of the Property addressed to GECC, in form and
substance acceptable to GECC and prepared by an MAI certified appraiser
acceptable to GECC in conformance with the guidelines and recommendations set
forth in the Uniform Standards of Professional Appraisal Practice (USPAP) and
the requirements of the Code of Professional Ethics and Standards of
Professional Appraisal Practice of the Appraisal Institute.
     (k) Any other documents and items required by GECC.
ARTICLE IV
BORROWER’S OBLIGATIONS UNCONDITIONAL
     The obligations of Borrower under this Agreement shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with this Agreement (subject to any modifications, waivers or consents by GECC
or GEGF in accordance with the terms hereof) under any and all circumstances,
and shall not be affected by (a) any lack of validity or enforceability of any
of the Loan Documents; (b) any amendment of, or any waiver or consent with
respect to, all or any of the Loan Documents; (c) the existence of any claim,
set-off, defense or other rights that Borrower may have at any time against
Trustee, GECC, GEGF or any other person; (d) any statement or document presented
under the Letter of Credit proving to be forged, fraudulent, untrue, inaccurate
or invalid, in any respect; (e) any payment by GECC under the Letter of Credit
against presentation of a sight draft or certificate that does not substantially
comply with the terms of such Letter of Credit; (f) any delay, extension of
time, renewal, compromise or other indulgence or modification agreed to by GECC,
with or without notice to or approval by Borrower in respect of any of
Borrower’s indebtedness to GECC or GEGF under this Agreement or any of the other
Loan Documents; or (g) any exchange, release or nonperfection of any lien or
security interest in any collateral pledged or otherwise provided to secure any
of the Obligations contemplated herein or in any of the Loan Documents.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BORROWER
     In order to induce GECC to enter into this Agreement and to issue the
Letter of Credit, Borrower represents, warrants and covenants to GECC and GEGF
that the following statements are true, correct and complete as of the Closing
Date:
     (a) Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, has power
to enter into the Borrower Documents and by proper company action has duly
authorized the execution and delivery of the Borrower Documents. Borrower is in
good standing and is duly licensed or qualified to transact business in the
State, the State of Kansas and in all other jurisdictions where the character of
the property owned or leased or the nature of the

20



--------------------------------------------------------------------------------



 



business transacted by it makes such licensing or qualification necessary.
Borrower’s exact legal name is as set forth in the preambles of this Agreement.
Borrower’s federal tax identification number is 71-1050443.
     (b) Borrower has been fully authorized to execute and deliver the Borrower
Documents under the terms and provisions of the resolutions or written consent
of its managers, or by other appropriate official approval, and further
represents, covenants and warrants that all requirements have been met, and
procedures have occurred in order to ensure the enforceability of the Borrower
Documents and the Borrower Documents have been duly authorized, executed and
delivered.
     (c) The officer of Borrower executing the Borrower Documents has been duly
authorized to execute and deliver the Borrower Documents and such related
documents under the terms and provisions of the resolutions or written consent
of its managers.
     (d) The Borrower Documents constitute valid and legally binding obligations
of Borrower, enforceable against Borrower in accordance with their respective
terms, except to the extent limited by bankruptcy, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights.
     (e) The execution and delivery of the Borrower Documents, the consummation
of the transactions contemplated hereby and the fulfillment of the terms and
conditions hereof do not and will not violate any law, rule, regulation or
order, conflict with or result in a breach of any of the terms or conditions of
the articles of organization or operating agreement of Borrower or of any
restriction or of any agreement or instrument to which Borrower is now a party
and do not and will not constitute a default under any of the foregoing or
result in the creation or imposition of any liens, charges or encumbrances of
any nature upon any of the property or assets of Borrower contrary to the terms
of any instrument or agreement.
     (f) The authorization, execution, delivery and performance of the Borrower
Documents by Borrower do not require submission to, approval of, or other action
by any governmental authority or agency, which action with respect to the
Borrower Documents has not been taken and which is final and nonappealable.
     (g) There is no action, suit, proceeding, claim, inquiry or investigation,
at law or in equity, before or by any court, regulatory agency, public board or
body pending or, to the best of Borrower’s knowledge, threatened against or
affecting Borrower, challenging Borrower’s authority to enter into the Borrower
Documents or any other action wherein an unfavorable ruling or finding would
adversely affect the enforceability of the Borrower Documents or any other
transaction of Borrower which is similar hereto, or would materially and
adversely affect any of the transactions contemplated by the Borrower Documents.
     (h) The Property is properly zoned for its current and anticipated use and
the use of the Property will not violate any applicable zoning, land use,
environmental or similar law or restriction. Borrower has all licenses and
permits to use the Property.

21



--------------------------------------------------------------------------------



 



     (i) Borrower has furnished to the Reports (as defined in the Environmental
Indemnity Agreement). Except as disclosed to GECC in the Reports, Borrower has
received no notification of any kind suggesting that the Property or any
adjacent property is or may be contaminated with any Hazardous Waste or
Materials or is or may be required to be cleaned up in accordance with any
applicable law or regulation; and Borrower further represents and warrants that,
except as previously disclosed to GECC in writing, to the best of its knowledge
as of the date hereof after due and diligent inquiry, other than Permitted
Substances (as defined in the Environmental Indemnity Agreements) there are no
Hazardous Waste or Materials located in, on or under the Property or any
adjacent property, or incorporated in any Improvements, nor has the Property or
any adjacent property ever been used as a landfill or a waste disposal site, or
a manufacturing, handling, storage, distribution or disposal facility for
Hazardous Waste or Materials. Borrower has obtained all permits, licenses and
other authorizations which are required under any Environmental Laws at
Borrower’s facilities or in connection with the operation of its facilities.
Except as previously disclosed to GECC in writing, Borrower and all activities
of Borrower at its facilities comply with all Environmental Laws and with all
terms and conditions of any required permits, licenses and authorizations
applicable to Borrower with respect thereto, except to the extent that failure
to comply therewith could not reasonably be expected to have a material adverse
effect on the financial or operating condition of Borrower, Tenant or Lease
Guarantor or could not adversely affect the value or marketability of the
Property. Except as previously disclosed to GECC in writing, Borrower is also in
compliance with all limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
Environmental Laws or contained in any plan, order, decree, judgment or notice
of which Borrower is aware, except to the extent that failure to comply
therewith could not reasonably be expected to have a material adverse effect on
the financial or operating condition of Borrower, Tenant or Lease Guarantor or
could not adversely affect the value or marketability of the Property. Except as
previously disclosed to GECC in writing, Borrower is not aware of, nor has
Borrower received notice of, any events, conditions, circumstances, activities,
practices, incidents, actions or plans which may interfere with or prevent
continued compliance with, or which may give rise to any liability under, any
Environmental Laws.
     (j) Borrower has heretofore furnished to GECC and GEGF the audited
consolidated financial statements of Lease Guarantor for its fiscal year ended
December 31, 2002, December 31, 2003, December 31, 2004, December 31, 2005,
December 31, 2006 and December 31, 2007, and those statements fairly present the
financial condition of Lease Guarantor on the dates thereof and the results of
its operations and cash flows for the periods then ended and were prepared in
accordance with GAAP. Since the date of the most recent financial statements,
there has been no material adverse change in the business, properties or
condition (financial or otherwise) of Lease Guarantor.
     (k) Borrower has paid or caused to be paid to the proper authorities when
due all federal, state and local taxes required to be withheld by it. Borrower
has filed all federal, state and local tax returns which are required to be
filed, and Borrower has paid or caused to be paid to the respective taxing
authorities all taxes as shown on said returns or on any assessment received by
it to the extent such taxes have become due.

22



--------------------------------------------------------------------------------



 



     (l) Borrower has or will have good and absolute title to all Collateral and
all proceeds thereof, free and clear of all mortgages, security interests,
liens, licenses and encumbrances except for the security interest created
pursuant to this Agreement and the Mortgages and the Permitted Exceptions.
     (m) All financial and other information provided to GECC and GEGF by or on
behalf of Borrower, Tenant or Lease Guarantor in connection with Borrower’s
request for the issuance of the Letter of Credit is true and correct in all
material respects and Borrower has not omitted to provide GECC and GEGF with any
information which Borrower reasonably believes would be material to GECC’s and
GEGF’s decision to enter into this Agreement and, as to projections, valuations
or pro forma financial statements, present a good faith opinion as to such
projections, valuations and pro forma condition and results.
     (n) Borrower has authorized GECC to file financing statements, and such
financing statements when filed will be sufficient to perfect the security
interest created pursuant to this Agreement and the Mortgages. When such
financing statements are filed in the offices noted therein, GECC will have a
valid and perfected security interest in the Collateral, subject to no other
security interest, assignment, lien, license or encumbrance other than the liens
created by this Agreement and by the Mortgages and the Permitted Exceptions.
None of the Collateral constitutes a replacement of, substitution for or
accessory to any property of Borrower subject to a lien of any kind. Borrower
owns the Property subject to no liens or encumbrances of any kind other than the
respective rights of GECC as herein provided, the Mortgages and the Permitted
Exceptions.
     (o) No person other than Borrower or Tenant is in occupancy or possession
of the Property.
     (p) Neither Borrower nor any individual or entity owing directly or
indirectly any interest in Borrower is an individual or entity whose property or
interests are subject to being “blocked” under any of the Terrorism Laws or is
otherwise in violation of any of the Terrorism Laws.
ARTICLE VI
TITLE TO PROPERTY; SECURITY INTEREST
     Section 6.01. Title to Collateral. Legal title to the Collateral and any
and all repairs, replacements, substitutions and modifications to such
Collateral shall be in Borrower. Borrower will at all times protect and defend,
at its own cost and expense, its title from and against all claims, liens and
legal processes of creditors of Borrower, and keep all Collateral free and clear
of all such claims, liens and processes, except for the liens created hereunder
and under the Mortgages and the Permitted Exceptions.
     Section 6.02. Security Interest in Collateral. This Agreement is intended
to constitute a security agreement within the meaning of the UCC. As security
for Borrower’s Obligations to GECC, Borrower hereby grants to GECC a security
interest constituting a first lien on the

23



--------------------------------------------------------------------------------



 



Collateral. Borrower ratifies its previous authorization for GECC to pre-file
UCC financing statements and any amendments thereto describing the Collateral
and all other collateral described above and containing any other information
required by the applicable UCC. Borrower agrees to execute such additional
documents, including financing statements, assignments, affidavits, notices,
control agreements and similar instruments, in form satisfactory to GECC, and
take such other actions that GECC deems necessary or appropriate to establish
and maintain the security interest created by this Section, and Borrower hereby
designates and appoints GECC as its agent, and grants to GECC a power of
attorney (which is coupled with an interest), to execute on behalf of Borrower,
such additional documents and to take such other actions. Borrower authorizes
GECC, and hereby grants GECC a power of attorney (which is coupled with an
interest), to file financing statements and amendments thereto describing the
Collateral and containing any other information required by the applicable UCC
and all proper terminations of the filings of other secured parties with respect
to the Collateral, in such form and substance as GECC, in its sole discretion,
may determine. Borrower hereby waives any right that Borrower may have to file
with the applicable filing officer any financing statement, amendment,
termination or other record pertaining to the Collateral and/or GECC’s interest
therein.
     Section 6.03. Change in Name or Company Structure of Borrower; Change in
Location of Borrower’s Chief Executive Office and Chief Principal Office.
Borrower’s chief executive office and chief principal office are located at the
address set forth above, and all of Borrower’s records relating to its business
and the Collateral are kept at such location. Borrower hereby agrees to provide
written notice to GECC of any change or proposed change in its name, company
structure, chief executive office or chief principal office. Such notice shall
be provided 30 days in advance of the date that such change or proposed change
is planned to take effect.
     Section 6.04. Liens and Encumbrances to Title. Borrower shall not, directly
or indirectly, create, incur, assume or suffer to exist any mortgage, pledge,
lien, charge, license, encumbrance or claim on or with respect to the Collateral
(together, “Liens”) other than the respective rights of GECC as herein provided,
the Mortgages and the Permitted Exceptions. Borrower shall promptly, at its own
expense, take such action as may be necessary duly to discharge or remove any
such Lien. Borrower shall reimburse GECC for any expenses incurred by GECC to
discharge or remove any Lien.
     Section 6.05. Assignment of Insurance. As additional security for the
payment and performance of Borrower’s obligations hereunder, Borrower hereby
assigns to GECC all of Borrower’s rights and interests in any and all moneys
(including, without limitation, proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Property or any evidence thereof or any business records or
valuable papers pertaining thereto, and Borrower hereby directs the issuer of
any such policy to pay all such moneys directly to GECC. Borrower hereby assigns
to GECC all of Borrower’s rights and interests in any and all moneys due or to
become due with respect to any condemnation proceeding affecting the Property.
At any time, whether before or after the occurrence of any Event of Default,
GECC may (but need not), in GECC’s name or in Borrower’s name, execute and
deliver proof of claim, receive all such moneys, endorse checks and other
instruments representing payment of

24



--------------------------------------------------------------------------------



 



such moneys, and adjust, litigate, compromise or release any claim against the
issuer of any such policy or party in any condemnation proceeding.
ARTICLE VII
AFFIRMATIVE COVENANTS OF BORROWER
     Until the later of (a) the expiration, termination, cancellation and/or
return of the Letter of Credit to GECC, and (b) payment in full of all amounts
due and owing or payable to GECC under this Agreement and the other Loan
Documents:
     Section 7.01. Reporting Requirements. Borrower will deliver, or cause to be
delivered, to GECC each of the following, which shall be in form and detail
acceptable to GECC:
     (a) as soon as available, and in any event within 120 days after the end of
each fiscal year of Lease Guarantor, or if longer, within the period allowed by
the Securities and Exchange Commission to file annual financial statements,
copies of publicly available reports;
     (b) if the reports set forth in subsection (a) of this Section are no
longer publicly available, as soon as available, and in any event within
120 days after the end of each fiscal year of Lease Guarantor, consolidated
audited financial statements of Lease Guarantor with the unqualified opinion of
independent certified public accountants selected by Lease Guarantor and
acceptable to GECC, which annual financial statements shall include the balance
sheet of Lease Guarantor as at the end of such fiscal year and the related
statements of income, retained earnings and cash flows of Lease Guarantor for
the fiscal year then ended, all in reasonable detail and prepared in accordance
with GAAP, together with a certificate of the chief financial officer of Lease
Guarantor stating that such financial statements have been prepared in
accordance with GAAP;
     (c) immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any governmental or regulatory agency
affecting Borrower of the type described in Article V hereof or which will have
a Material Adverse Effect;
     (d) promptly upon knowledge thereof, notice of any loss or destruction of
or damage to any Property in an amount equal to or greater than $1,000,000, in
aggregate, or of any material adverse change in any Property;
     (e) promptly after the amending thereof, copies of any and all amendments
to the articles of organization or operating agreement of Borrower; and
     (f) promptly upon knowledge thereof, notice of any Material Adverse Effect.
     Section 7.02. Books and Records; Inspection and Examination. Borrower will
keep accurate books of record and account for itself pertaining to the
Collateral and pertaining to Borrower’s business and financial condition and
such other matters as GECC may from time to

25



--------------------------------------------------------------------------------



 



time request, in its reasonable discretion, in which true and complete entries
will be made in accordance with GAAP and, upon request of GECC, will permit any
officer, employee, attorney or accountant for GECC to audit, review, make
extracts from, or copy any and all corporate and financial books, records and
properties of Borrower at all times during ordinary business hours, and to
discuss the affairs of Borrower with any of its directors, officers, employees
or agents. Upon at least three (3) Business Days’ prior notice (except if a
Default or Event of Default has occurred, no prior notice) from GECC, Borrower
will permit GECC, or its employees, accountants, attorneys or agents, to examine
and copy any or all of its records and to examine and inspect the Collateral
upon prior written notice (except in the case of an emergency or following an
Event of Default) during Borrower’s business hours.
     Section 7.03. Compliance With Laws. Borrower will (a) comply with the
requirements of applicable laws and regulations, the noncompliance with which
would materially and adversely affect its business or its financial condition,
and (b) use and keep the Property, and will require that others use and keep the
Property, only for lawful purposes, without violation of any federal, state or
local law, statute or ordinance. Borrower shall secure all permits and licenses,
if any, necessary for the installation and operation of the Property. Borrower
shall comply in all respects (including, without limitation, with respect to the
use, maintenance and operation of each item of the Property) with all laws of
the jurisdictions in which its operations involving any component of Property
may extend and of any legislative, executive, administrative or judicial body
exercising any power or jurisdiction over the items of the Property or its
interest or rights under this Agreement.
     Section 7.04. Reserved.
     Section 7.05. Payment of Taxes and Other Claims. Except as provided in the
Mortgages, Borrower will pay or discharge or cause to be paid or discharged,
when due, (a) all taxes, assessments and governmental charges levied or imposed
upon it or upon its income or profits, upon any properties belonging to it
(including, without limitation, the Property) or upon or against the creation,
perfection or continuance of the security interest created pursuant to this
Agreement, prior to the date on which penalties attach thereto, (b) all federal,
state and local taxes required to be withheld by it, and (c) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a lien
or charge upon any properties of Borrower; provided, that Borrower shall not be
required to pay or cause to be paid any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings. Borrower will pay or cause to be paid, as the same
respectively come due, all taxes and governmental charges of any kind whatsoever
that may at any time be lawfully assessed or levied against or with respect to
the Property, as well as all gas, water, steam, electricity, heat, power,
telephone, utility and other charges incurred in the operation, maintenance,
use, occupancy and upkeep of the Property.
     Section 7.06. Preservation and Maintenance of Property; Leaseholds.
Borrower (a) shall, at its own expense, maintain, preserve and keep the Property
in good repair, working order and condition, and shall from time to time make
all repairs and replacements necessary to keep the Property in such condition,
and in compliance with state and federal laws, ordinary wear and tear excepted,
(b) shall not commit waste to the Property, (c) shall restore or repair promptly
and in a good and workmanlike manner all or any part of the Property in the
event of

26



--------------------------------------------------------------------------------



 



any damage, injury or loss thereto, whether or not insurance proceeds are
available to cover in whole or in part the costs of such restoration or repair
pursuant to Section 9.01 hereof, (d) shall comply with all laws, ordinances,
regulations and requirements of any governmental body applicable to the
Property, (f) if all or part of the Property is for rent or lease, then GECC, at
its option after the occurrence of an Event of Default, may require Borrower to
provide for professional management of the Property by a property manager
satisfactory to GECC pursuant to a contract approved by GECC in writing, unless
such requirement shall be waived by GECC in writing, and (g) shall give notice
in writing to GECC of and, unless otherwise directed in writing by GECC, appear
in and defend any action or proceeding purporting to affect the Property, the
security of this Agreement or the rights or powers of GECC hereunder. In the
event that any parts or accessories forming part of any item or items of
Property become worn out, lost, destroyed, damaged beyond repair or otherwise
rendered unfit for use, Borrower, at its own expense and expeditiously, will
replace or cause the replacement of such parts or accessories (x) by replacement
parts or accessories free and clear of all liens and encumbrances and with a
value and utility at least equal to that of the parts or accessories being
replaced (assuming that such replaced parts and accessories were otherwise in
good working order and repair) or (y) pursuant to Section 9.01 hereof. All such
replacement parts and accessories shall be deemed to be incorporated immediately
into and to constitute an integral portion of the Property and, as such, shall
be subject to the terms of this Agreement. GECC shall have no responsibility in
any of these matters, or for the making of improvements or additions to the
Property. Borrower will defend the Property against all claims or demands of all
persons (other than GECC) claiming the Property or any interest therein.
     Borrower represents, warrants and covenants that the Property is and shall
be in compliance with the Americans with Disabilities Act of 1990 and all of the
regulations promulgated thereunder, as the same may be amended from time to
time.
     Section 7.07. Insurance; Indemnifications. (a) Borrower shall obtain and
maintain the following types of insurance upon and relating to the Property:
     (i) All Risk or Special Causes of Loss Property Form including Business
Interruption.
     (A) Comprehensive all risk insurance (including, without limitation,
coverage against riot and civil commotion, vandalism, malicious mischief, water,
mold (based on a covered peril), fire, burglary, theft and terrorism) on the
improvements to and all other insurable portions of the Property and in each
case (1) insuring against any peril now or hereafter included within the
classification “Special Form Cause of Loss,” (2) in an amount equal to 100% of
the “Full Replacement Cost,” (3) containing an agreed amount endorsement with
respect to the improvements, equipment and all other insurable portions of the
Property waiving all co-insurance provisions, and (4) providing that the
deductible shall not exceed the sum of $100,000.00, unless agreed to in writing
by GECC. “Full Replacement Cost” means the actual replacement cost of the
improvements and equipment (without taking into account any depreciation, and
exclusive of excavations, footings and foundations,

27



--------------------------------------------------------------------------------



 



landscaping and paving) determined annually by an insurer, a recognized
independent insurance broker or an independent appraiser selected and paid by
Borrower and in no event less than the coverage required pursuant to the terms
of either Lease.
     (B) Business income interruption insurance (1) with loss payable to GECC,
(2) covering losses of income and Revenues derived from the Property resulting
from any risk or casualty whatsoever, (3) containing an extended period of
indemnity endorsement which provides that after the physical loss to the
improvements and all other insurable portions of the Property have been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of one
hundred eighty (180) days from the date the Property is repaired or replaced and
operations resumed, whichever first occurs, and notwithstanding that the policy
may expire prior to the end of such period, and (4) in an amount equal to one
hundred percent (100%) of the projected Revenue from the Property for a period
of twelve (12) months. The amount of such business income insurance shall be
determined by GECC prior to the date hereof and at least once each year
thereafter based on Borrower’s reasonable estimate of the gross income from the
Property for the succeeding twelve (12) month period. All insurance proceeds
payable to GECC pursuant to this Section 7.07(a)(i)(B) shall be immediately
deposited with GECC and shall be disbursed to Borrower for payment of the costs
and expenses to maintain and operate the affected Property; provided however,
that nothing herein contained shall be deemed to relieve Borrower of its
obligation to pay the Obligations on the respective dates of payment provided
for herein except to the extent such amounts are actually paid out of the
proceeds of such business income insurance. The perils covered by this insurance
shall be the same as those accepted on the real property, including flood and
earthquake, as necessary. This coverage shall be written on the same basis as
the property policy stated in Section 7.07(a)(i)(A) above. “Revenues” means all
rents, rent equivalents, moneys payable as damages pursuant to a Lease or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.
     (C) The policy of insurance required pursuant to this Section 7.7(a)(i)(A)
above shall contain Demolition Costs, Increased Cost of

28



--------------------------------------------------------------------------------



 



Construction and “Ordinance or Law Coverage” or “Enforcement” endorsements in
amounts satisfactory to GECC if any of the improvements or the use of the
Property shall at any time constitutes legal non-conforming structure or uses or
the ability to rebuild the Improvements is restricted or prohibited.
     (D) If windstorm coverage is excluded from the policy required under
Section 7.07(a)(i)(A) above, Borrower must provide separate windstorm insurance
in an amount equal to the lesser of the Initial Stated Amount and the maximum
amount permitted by law, if any of the Property is located in area where GECC
requires such insurance. Deductibles for windstorm coverage larger than 5% of
the casualty policy limit applicable to the Property are subject to approval by
GECC.
     (E) At all times during such structural construction, repairs or
alterations are being made with respect to the improvements: (1) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the commercial general liability insurance
policy described in Section 7.07(a)(ii), and (2) the insurance provided in
Section 7.07(a)(i)(A) written on a so-called builder’s risk completed value form
(a) on a non-reporting basis, (b) against all risks insured against pursuant to
Section 7.07(a)(i)(A), (c) including permission to occupy the improvements, and
(4) with an agreed amount endorsement waiving co-insurance provisions. The
amount of such coverage must be approved by GECC.
     (ii) Commercial General Liability/Umbrella Liability. Commercial general
liability insurance against claims for personal injury, bodily injury, death or
property damage occurring upon, in or about the Property, such insurance (A) to
be on the so-called “occurrence” form containing minimum limits per occurrence
of $1,000,000.00 and $2,000,000.00 in the aggregate, together with excess and/or
umbrella liability in amount of at least $100,000,000; (B) to contain a liquor
liability endorsement if any part of the Property is covered by a liquor
license; (C) to continue at not less than the aforesaid limit until required to
be changed by GECC in writing by reason of changed economic conditions making
such protection inadequate; (D) to cover at least the following hazards,
(1) premises and operations, (2) products and completed operations on an “if
any” basis, (3) independent contractors, (4) blanket contractual liability for
all written and oral contracts, and (5) all legal liability imposed upon
borrower and all court costs and attorneys’ fees incurred in connection with the
ownership, operation and maintenance of the Property; and (E) subject to
commercial availability, to have no greater than a $500,000.00 self-insured
retention, provided that such self-insured retention may be increased but not
more than proportionately to any increase in the total revenues of Life Time
Fitness, Inc., as reflected by its most recent 10Q and 10K filing, as the case
may be from and after the date hereof. If Borrower has a multi-location policy
or loan, the primary general liability coverage must be maintained on a “general
aggregate per location basis.”

29



--------------------------------------------------------------------------------



 



     (iii) Flood Insurance. Flood insurance will be required if any portion of
the improvements to the Property is situated in a federally designated “special
flood hazard area” (for example, Zones A and V) as designated by the Federal
Emergency Management Agency, or any successor thereto, as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968, The Flood
Disaster Protection Act of 1973, or the National Flood Insurance Reform Act of
1994, as each may be amended, (the “Flood Insurance Acts”). The minimum amount
of flood insurance required is the lesser of one hundred percent (100%) of the
Full Replacement Cost (plus business interruption coverage) or the maximum limit
of coverage available for the improvements under the Flood Insurance Act. The
maximum deductible shall be no more than $25,000.
     (iv) Sinkhole, Mine Subsidence and Earthquake. Sinkhole, mine subsidence
and earthquake insurance shall be obtained and maintained if in the opinion of a
professional engineer with experience in this professional area there is a
foreseeable risk of loss due to this hazard. If necessary, as determined by such
engineer, Borrower shall maintain coverage in an amount equal to the Stated
Amount.
     (v) Boiler and Machinery Coverage. Comprehensive broad form boiler and
machinery insurance (without exclusion for explosion) covering all steam
boilers, heating and air conditioning equipment, high pressure piping, machinery
and equipment, sprinkler systems, pressure vessels, refrigeration equipment and
piping, or similar apparatus now or hereafter installed in the improvements
(including “system breakdown coverage”) and insuring against loss of occupancy
or use arising from any breakdown, in an amount at least equal to the lesser of
the then Stated Amount or $2,000,000.00, with a deductible no greater than
$100,000.00, unless approved by Borrower.
     (vi) Worker’s Compensation and Employer’s Liability. If Borrower has any
employees, workers’ compensation, subject to the statutory limits of the state
in which the Property is located, and employer’s liability insurance subject to
the statutory limits of the state in which the Property is located.
     (vii) Miscellaneous. Such other insurance as may from time to time be
reasonably required by GECC in order to protect its interests, including such
insurance as may now be or hereafter becomes available that GECC reasonably
deems prudent in light of the then prevailing market or industry practices or
applicable law, provided that absent a change of law, a change of prevailing
market or industry practices, or a material change of circumstances relating to
the Property, no other such coverages shall be required.
     (b) All policies of insurance (the “Policies”) required pursuant to this
Section:
     (i) shall be issued by companies licensed to do business in the sate where
the Property is located, with a claims paying ability rating of “A” or its

30



--------------------------------------------------------------------------------



 



equivalent by Standard & Poor’s Ratings and Moody’s Investors Services, Inc. and
a rating of “A:IX” or better in the current Best’s Insurance Reports;
     (ii) shall name GECC and its successors and/or assigns as their interest
may appear as the lender;
     (iii) shall contain a non-contributory standard lender clause and a
lender’s loss payable endorsement, or their equivalents, naming GECC as the
person to which all payments made by such insurance company shall be paid;
     (iv) shall contain a waiver of subrogation against GECC;
     (v) shall be maintained throughout the term hereof without cost to GECC;
     (vi) shall be assigned to GECC;
     (vii) on or prior to the date hereof, Borrower shall deliver to GECC either
certified copies of the Policies in effect on the date hereof (the “Current
Policies”) or ACORD Form 25 S, Certificate of Liability Insurance, and ACORD
Form 28, Evidence of Commercial Property Insurance (the “ACORD Certificates”)
with respect to the Current Policies (and each ACORD Certificate must specify
GECC, loss payee and additional insured status and/or waivers of subrogation,
state the amounts of all deductibles and self-insured retentions, if any, set
forth notice requirements for cancellation, material change, or non-renewal of
insurance and be accompanied by copies of all required endorsements, provided
that Borrower shall deliver to GECC certified copies of all required
endorsements, provided that Borrower shall deliver to GECC certified copies of
the Current Policies upon actual issuance;
     (viii) at least fifteen (15) days prior to the expiration of the Policies,
Borrower shall deliver to GECC either the original policies (copies of the same
certified by the issuers thereof) issued in renewal of each of the expiring
Policies or ACORD Certificates with respect thereto, provided that Borrower
shall deliver to GECC the original policies (or copies of the same certified by
the issuers thereof) issued in renewal of the expired Policies upon actual
issuance of the renewal policies;
     (ix) shall contain endorsements providing that GECC shall not be liable for
the payment of any of the Insurance Premiums, that neither Borrower, GECC nor
any other party shall be a co-insurer under said Policies, that no act or
negligence of Borrower, or anyone acting for Borrower, or of any tenant under
any Lease or other occupant, or failure to comply with the provisions of any
Policy which might otherwise result in a forfeiture of the insurance or any part
thereof, shall in any way affect the validity or enforceability of the insurance
insofar as GECC is concerned, that GECC shall receive at least thirty (30) days
prior written notice of any material modification, reduction or cancellation,
and

31



--------------------------------------------------------------------------------



 



such other similar provisions as GECC deems reasonably necessary or desirable to
protect its interest; and
     (x) any material changes from the coverages and policies approved by GECC
prior to the date hereof shall be acceptable in form and substance to GECC and
shall be approved by GECC as to amounts, form, risk coverage, deductibles, loss
payees and insureds.
     (b) Borrower shall pay or cause to be paid the premiums for such Policies
(the “Insurance Premiums”) as the same become due and payable and shall furnish
to GECC evidence of the renewal of each of the Policies with receipts for the
payment of the currently due installments of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to GECC (provided, however,
that Borrower is not required to furnish such receipts for payment of Insurance
Premiums in the event that no Event of Default exists). If Borrower does not
furnish such evidence and receipts for then currently due installments of
Insurance Premiums at least fifteen (15) days prior to the expiration of any
such expiring Policy, then GECC may procure, but shall not be obligated to
procure, such insurance and pay the Insurance Premiums therefor, and Borrower
agrees to reimburse GECC for the cost of such Insurance Premiums promptly on
demand. Borrower covenants and agrees to promptly forward to GECC a copy of each
written notice received by Borrower of any material modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. Within thirty (30) days after request by GECC, Borrower
shall obtain or cause to be obtained such increases in the amounts of coverage
required hereunder as may be reasonably required by GECC, taking into
consideration and based upon changes in the value of money over time, changes in
liability laws, changes in prudent customs and practices, and the like.
     (c) Borrower hereby indemnifies and holds harmless the Indemnified Parties
from and against any and all claims, damages, losses, liabilities, costs or
expenses whatsoever (including, without limitation, court costs, and reasonable
attorneys’ and paralegals’ fees and expenses through and including any appellate
proceedings at all levels, and any special proceedings), which any of the
Indemnified Parties may incur (or which may be claimed against any of the
Indemnified Parties by any entity or entities whatsoever) by reason of, under,
arising out of, related to, or in connection with (a) the Property; (b) the
Indenture or any of the other Loan Documents; (c) the Notes, (d) any breach by
Borrower of any material representation, warranty, covenant or agreement made in
or pursuant to this Agreement or any of the other Loan Documents; (e) any
failure of Borrower, Trustee or Remarketing Agent or any other person or entity
to comply with any applicable federal or state laws or regulations pertaining to
the offer, sale or remarketing of the Notes or to the issuance or maintenance of
the Letter of Credit, except for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, caused solely and directly by
the gross negligence or willful misconduct of the party seeking any such
indemnity ; or (f) the execution and delivery or transfer to a successor Trustee
of, or payment or failure to pay under, the Letter of Credit, except for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by the gross negligence or willful misconduct of GECC in

32



--------------------------------------------------------------------------------



 



determining whether a statement or draft presented under a Letter of Credit
complied with the terms thereof or whether any statement or any other document
presented under a Letter of Credit was forged, fraudulent or invalid, or any
statement therein was untrue or inaccurate; or (g) the Letter of Credit or any
certificate, document, instrument, or agreement executed in connection
therewith. Further, Borrower hereby agrees to pay, and to protect, indemnify and
save harmless the Indemnified Parties from and against, any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs or expenses (including, without limitation, attorneys’
fees and expenses at trial, or appeal, or in other indirect or administrative
proceedings) of any nature whatsoever, arising from or relating in any way to
the offering, issuance, sale, remarketing or delivery of the Notes (or any
interest in any fund into which the Notes are placed) or the entering into by
GECC or GEGF of any of the Loan Documents or providing the Letter of Credit,
except for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused solely and directly by the gross
negligence or willful misconduct of the party seeking any such indemnity.
     (d) As to GECC and GEGF, Borrower assumes all risks of the acts or
omissions of Trustee with respect to the use of the Letter of Credit. The
Indemnified Parties shall not be liable or responsible for: (a) the use made of
the Letter of Credit or for any acts or omissions of Trustee; (b) the validity,
sufficiency or genuineness of any documents, or endorsements presented in
connection with the Letter of Credit or the Notes, even if such documents should
in fact prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by GECC against presentation of documents which do not
comply with the terms of the Letter of Credit, including failure of any
documents to bear adequate reference to the Letter of Credit; or (d) any other
circumstances in making or failing to make payment under the Letter of Credit.
By way of amplification, GECC may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary. The determination of whether a draft has
been presented under a Letter of Credit prior to its Expiration Date or whether
a draft drawn under a Letter of Credit or an accompanying document or instrument
is in proper and sufficient form shall be made by GECC in its sole discretion,
which determination shall be conclusive and binding upon Borrower. Borrower
hereby waives any right to object to any payment under the Letter of Credit
against a draft with accompanying documents in the forms provided for in the
Letter of Credit but varying in punctuation, capitalization, spelling or similar
matters of form.
     (e) Notwithstanding anything in Section 7.07(c) or (d) to the contrary,
Borrower does not waive any claims it may have against GECC to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower that Borrower proves were caused by GECC’s willful
misconduct or gross negligence in connection with a failure to pay under the
Letter of Credit after presentation to GECC by the beneficiary of a sight draft
and certificate strictly complying with all terms and conditions of the Letter
of Credit.
     Section 7.08. Preservation of Existence. Borrower will preserve and
maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.

33



--------------------------------------------------------------------------------



 



     Section 7.09. Performance by GECC. If Borrower at any time fails to perform
or observe any of the covenants or agreements contained in this Agreement or in
any of the other Loan Documents, and if such failure shall continue for a period
of 10 calendar days after GECC gives Borrower written notice thereof (or in the
case of the agreements contained in Sections 7.06, 7.07 and 7.12 hereof,
immediately upon the occurrence of such failure, without notice or lapse of
time), GECC may, but need not, perform or observe such covenant on behalf and in
the name, place and stead of Borrower (or, at GECC’s option, in GECC’s name) and
may, but need not, take any and all other actions which GECC may reasonably deem
necessary to cure or correct such failure (including, without limitation, the
payment of taxes, the satisfaction of security interests, liens or encumbrances,
the performance of obligations owed to account debtors or other obligors, the
procurement and maintenance of insurance, the execution of assignments, security
agreements and financing statements, and the endorsement of instruments); and
Borrower shall thereupon pay to GECC on demand the amount of all moneys expended
and all costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by GECC in connection with or as a result of the performance
or observance of such agreements or the taking of such action by GECC, together
with interest thereon from the date expended or incurred at the lesser of the
Post-Default Rate or the highest rate permitted by law. To facilitate the
performance or observance by GECC of such covenants of Borrower, Borrower hereby
irrevocably appoints GECC, or the delegate of GECC, acting alone, as the
attorney in fact of Borrower with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file in the name and
on behalf of Borrower any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by Borrower under this Agreement.
     Section 7.10. Limitations of Liability. In no event, whether as a result of
breach of contract, warranty, tort (including negligence or strict liability),
indemnity or otherwise, shall GECC, GEGF, their assignees, if any, be liable for
any special, consequential, incidental, punitive or penal damages, including,
but not limited to, loss of profit or revenue, loss of use of the Premises or
any associated equipment, service materials or software, damage to associated
equipment, service materials or software, cost of capital, cost of substitute
property, service materials or software, facilities, services or replacement
power or downtime costs.
     Section 7.11. Alterations.
     (a) Borrower, at its sole cost and expense, shall have the right from time
to time to perform Alterations, subject in all cases to the further provisions
of this Section and to all other applicable provisions of this Agreement.
     (b) Borrower may not make, or allow to be made, any Supervised Alteration
to the Property without obtaining GECC’s prior written consent.
     (c) All Supervised Alterations shall be made (i) under the supervision of
an architect or engineer selected by Borrower and approved by GECC; (ii) in
accordance with detailed plans and specifications prepared by such architect or
engineer; and (iii) pursuant to a contract therefor approved by GECC between
Tenant and a general contractor engaged by Tenant which incorporates such plans
and specifications. Copies

34



--------------------------------------------------------------------------------



 



of all such plans and specifications shall be delivered by Borrower to GECC and
shall be subject to GECC’s prior approval.
     (d) No Alteration shall be made except in compliance with, and Borrower
hereby covenants that it will comply with or cause compliance with, each of the
following provisions:
     (i) All Alterations shall be made with reasonable diligence and dispatch
(subject to Unavoidable Delays) in a first class manner and with first class
materials and workmanship.
     (ii) Before any Alteration has begun, Borrower shall procure, at its
expense, or cause to be procured, all necessary licenses, permits, approvals and
authorizations from all Governmental Authorities for such Alteration and shall,
on demand, deliver photocopies thereof to GECC.
     (iii) All Alterations shall be made and completed in accordance with all
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of governmental authorities (including Environmental
Laws) affecting either Borrower or the Property or any portion of or the
construction, ownership, use, alteration or operation of, or any portion of any
Property (whether now or hereafter enacted and in force), and all permits,
licenses and authorizations and regulations relating thereto and insurance
requirements under this Agreement.
     (iv) No Alteration shall create any encroachment upon any street, easement,
setback line or open yard requirement or upon any adjacent premises.
     (v) To the extent that any Alteration materially alters the footprint of
any of the Improvements, Borrower shall deliver to GECC a copy of a final survey
of the Property, certified to GECC, showing the completed Alteration.
     (vi) No Alteration shall be made which would in the opinion of GECC render
title to the Property or any part thereof unmarketable.
     (vii) No Alteration shall be performed which would tie in or connect any
building or structure on the Property with any other building or structure
located outside the boundary lines of the Property without the prior written
consent of GECC.
     (viii) All Alterations shall be performed in compliance with any and all
restrictive or protective covenants affecting the Property.
     (ix) All expenses of GECC incurred by reason of the Alteration in question
shall be reimbursed by Borrower, upon demand.
     (e) Nothing contained in this Agreement shall constitute any consent or
request by GECC, express or implied, for the performance of any labor or
services or the

35



--------------------------------------------------------------------------------



 



furnishing of any materials or other property in respect of the Property or any
part thereof, nor as giving Borrower any right, power or authority to contract
for or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against GECC in respect thereof.
     (f) Before any Alteration has begun, GECC shall have the right to post and
maintain on the Property and to record in the County Recorder’s office in the
County in which the Property is located any notices of non-responsibility
provided for under applicable law.
     Section 7.12. Rating Agency Fees. Borrower shall pay the fees of any Rating
Agency required to maintain the rating on the Notes.
ARTICLE VIII
NEGATIVE COVENANTS
     Until the later of (a) the expiration, termination, cancellation or return
of the Letter of Credit to GECC, and (b) payment in full of all amounts due and
owing or payable to GECC under this Agreement and the other Loan Documents (any
prohibited transaction under this Article shall be null and void and GECC shall
be under no obligation to allege or show any impairment of its security and GECC
may pursue any legal or equitable remedies for default without such allegation
or showing):
     Section 8.01. Lien. Borrower will not create, incur or suffer to exist any
mortgage, deed of trust, pledge, lien, security interest, assignment, license or
transfer upon or of any of the Collateral except for the security interest
created pursuant to this Agreement, the liens created pursuant to the Mortgages
and the Permitted Exceptions.
     Section 8.02. Sale of Assets. Borrower will not sell, lease, assign,
transfer or otherwise dispose of all or a substantial part of its assets or of
any of the Collateral or any interest therein (whether in one transaction or in
a series of transactions).
     Section 8.03. Consolidation and Merger. Borrower will not consolidate with
or merge into any person, or permit any other person to merge into it or acquire
(in a transaction analogous in purpose or effect to a consolidation or merger)
all or substantially all of the assets of any other person.
     Section 8.04. Accounting. Borrower will not adopt, permit or consent to any
material change in accounting principles other than as required by GAAP.
Borrower will not adopt, permit or consent to any change in its fiscal year.
     Section 8.05. Transfers. Borrower will not in any manner transfer any
property without prior or present receipt of full and adequate consideration.

36



--------------------------------------------------------------------------------



 



     Section 8.06. Reserved.
     Section 8.07. Use of Property. Unless required by applicable law or unless
GECC has otherwise agreed in writing, Borrower shall not allow changes in the
use for which all or any part of the Property was intended at the time this
Agreement was executed. Borrower shall not, without GECC’s prior written
consent, (a) initiate or acquiesce in a change in the zoning classification
(including any variance under any existing zoning ordinance applicable to the
Property), (b) permit the use of the Property to become a non-conforming use
under applicable zoning ordinances, (c) file any subdivision or parcel map
affecting the Property, or (d) amend, modify or consent to any easement or
covenants, conditions and restrictions pertaining to the Property.
     Section 8.08. Interest Rate Mode. Borrower shall not, without the prior
written consent of GECC, which consent may be arbitrarily withheld, take any
action to change the interest rate mode on the Notes.
ARTICLE IX
DAMAGE AND DESTRUCTION; CONDEMNATION
     Section 9.01. Damage and Destruction. Borrower shall provide a complete
written report to GECC immediately upon any loss, theft, damage or destruction
of any Property and of any accident involving any Property. If all or any part
of the Property is lost, stolen, destroyed or damaged beyond repair (“Damaged
Property”), Borrower shall as soon as practicable after such event replace the
same at Borrower’s sole cost and expense together with any Net Proceeds with
property having substantially similar specifications and of equal or greater
value to the Damaged Property immediately prior to the time of the loss
occurrence. Any replacement property with a cost exceeding $500,000 shall be
subject to GECC’s approval. Such replacement property shall be substituted in
this Agreement and the other related documents by appropriate endorsement or
amendment. Alternately, Borrower may, instead of using the Net Proceeds to
replace the Damaged Property, use the Net Proceeds to redeem the Notes (or
reimburse GECC for a draw on the Letter of Credit in connection therewith) in
the amount of the Damaged Property Amount and pay GECC for any other amounts due
hereunder. Borrower shall notify GECC of which course of action it will take
within 15 calendar days after the loss occurrence. If, within 45 calendar days
of the loss occurrence, (x) Borrower fails to notify GECC; (y) Borrower and GECC
fail to execute an amendment to this Agreement to delete the Damaged Property
and add the replacement property or (z) Borrower fails to comply with
subparagraph (b) above, then GECC may, at its sole discretion, use the Net
Proceeds to redeem the Notes and then to reimburse GECC for all of Borrower’s
obligations hereunder. The Net Proceeds of insurance with respect to the Damaged
Property shall be made available by GECC to be applied to discharge Borrower’s
obligation under this Section. For purposes of this Section, the term “Net
Proceeds” shall mean the amount remaining from the gross proceeds of any
insurance claim after deducting all expenses (including reasonable attorneys’
fees) incurred in the collection of such claim.
     Section 9.02. Condemnation. If either Property, or any part thereof, shall
be condemned for any reason, including without limitation fire or earthquake
damage, or otherwise

37



--------------------------------------------------------------------------------



 



taken for public or quasi-public use under the power of eminent domain, or be
transferred in lieu thereof, all damages or other amounts awarded for the taking
of, or injury to, such Property shall be paid to GECC who shall have the right,
in its sole and absolute discretion, to apply the amounts so received against
(a) first, all amounts owing to GECC hereunder, including (without limitation)
the costs and expenses of GECC, including attorneys’ fees incurred in connection
with collection of such amounts, and (b) next, the principal amount of the Notes
outstanding by depositing such amount in the Revenue Fund for application in
accordance with the terms of the Indenture; provided, however, that if (i) no
Event of Default shall have occurred and be continuing hereunder, (ii) Borrower
provides evidence satisfactory to GECC of its ability to pay all amounts
becoming due hereunder during the pendency of any restoration or repairs to or
replacement of such Property, (iii) GECC determines, in its sole discretion,
that the proceeds of such award are sufficient to restore, repair, replace and
rebuild such Property as nearly as possible to its value, condition and
character immediately prior to such taking (or, if the proceeds of such award
are insufficient for such purpose, if Borrower provides additional sums to
GECC’s satisfaction so that the aggregate of such sums and the proceeds of such
award will be sufficient for such purpose), and (iv) Borrower provides evidence
satisfactory to GECC that none of the tenants of such Property will terminate
their lease agreements as a result of either the condemnation or taking or the
repairs to or replacement of such Property, the proceeds of such award, together
with additional sums provided by Borrower, shall be placed in a separate account
for the benefit of GECC and Borrower to be used to restore, repair, replace and
rebuild such Property as nearly as possible to its value, condition and
character immediately prior to such taking. All work to be performed in
connection therewith shall be pursuant to a written contract therefor, which
contract shall be subject to the prior approval of GECC. To the extent that any
funds remain after the Property has been so restored and repaired, the same
shall be applied in the manner set forth above in this Section. To enforce its
rights hereunder, GECC shall be entitled to participate in and control any
condemnation proceedings and to be represented therein by counsel of its own
choice, and Borrower will deliver, or cause to be delivered to GECC such
instruments as may be requested by it from time to time to permit such
participation.
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
     Section 10.01. Events of Default. The following constitute “Events of
Default” under this Agreement:
     (a) failure by Borrower to make when due any payment to Trustee or any
deposit in the Administration Account, Reimbursement Account, the Cash
Collateral Account or any other Escrow Account required under the terms of this
Agreement;
     (b) failure by Borrower to pay to GECC or GEGF when due any amount due to
GECC under the provisions of Article II hereof (other than payments covered by
Section 10.01(a)) and such failure shall continue for a period of five Business
Days from the due date thereof;
     (c) failure by Borrower to pay to GECC, GEGF or any other party when due
any other amount due to GECC, GEGF or any other party under the terms of this

38



--------------------------------------------------------------------------------



 



Agreement or under any of the other Loan Documents and such default shall
continue for a period of five Business Days from the due date thereof;
     (d) failure by Borrower to maintain insurance on the Property in accordance
with Section 7.07 hereof;
     (e) failure by Borrower to comply with the provisions of Sections 8.01,
8.02 or 8.03 hereof;
     (f) [Reserved];
     (g) failure by Lease Guarantor to comply with the provisions of Sections 12
and 13 of the Lease Guaranty;
     (h) failure by Borrower, Tenant or Lease Guarantor to observe and perform
any other covenant, condition or agreement contained herein or in any other Loan
Document, in any Tenant Document, in any Lease Guarantor Document or in any
other document or agreement executed in connection herewith on its part to be
observed or performed for a period of 30 days after written notice is given to
Borrower, Tenant or Lease Guarantor, as the case may be, specifying such failure
and directing that it be remedied; provided, however, that, if the failure
stated in such notice cannot be corrected within such 30-day period, GECC will
not unreasonably withhold its consent to an extension of such time if corrective
action is instituted by Borrower, Tenant or Lease Guarantor, as the case may be,
within the applicable period and diligently pursued until the default is
corrected;
     (i) Borrower, Tenant or Lease Guarantor shall be or become insolvent, or
admit in writing its inability to pay its debts as they mature, or make an
assignment for the benefit of creditors; or Borrower, Tenant or Lease Guarantor
shall apply for or consent to the appointment of any receiver, trustee or
similar officer for it or for all or any substantial part of its property; or
such receiver, trustee or similar officer shall be appointed without the
application or consent of Borrower, Tenant or Lease Guarantor; or Borrower,
Tenant or Lease Guarantor shall institute (by petition, application, answer,
consent or otherwise) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against Borrower, Tenant or
Lease Guarantor; or any judgment, writ, warrant of attachment or execution or
similar process shall be issued or levied against a substantial part of the
property of Borrower, Tenant or Lease Guarantor;
     (j) determination by GECC that any representation or warranty made by
Borrower herein, in any of the other Loan Documents or in any other document
executed in connection herewith was untrue in any material respect when made;
     (k) determination by GECC that any representation or warranty made by
Tenant in any of the Tenant Documents or in any other document executed in
connection therewith was untrue in any material respect when made;

39



--------------------------------------------------------------------------------



 



     (l) determination by GECC that any representation or warranty made by Lease
Guarantor in any of the Lease Guarantor Documents or in any other document
executed in connection therewith was untrue in any material respect when made;
     (m) an amendment or termination relating to a filed financing statement
describing any of the Collateral is improperly filed, or authorized to be filed,
by Borrower, Tenant or Lease Guarantor;
     (n) Lease Guarantor shall repudiate, purport to revoke or fail to perform
Lease Guarantor’s obligations under the Lease Guaranty;
     (o) the occurrence of an “Event of Default” as defined in either Lease or
the termination of either Lease in violation of Paragraph 5 of the related
Subordination Agreement;
     (p) a Change of Control occurs; provided, however, notwithstanding anything
to the contrary contained in this Agreement, the following are permitted:
(i) any Change of Control resulting directly or indirectly from a pledge of the
economic benefits, including the right to distributions from, but excluding the
direct ownership interests themselves, in Borrower to U.S. Bank National
Association or any replacement lender to Lease Guarantor or (ii) any Change of
Control resulting directly or indirectly from a pledge of the ownership
interests in Tenant to U.S. Bank National Association or any replacement lender
to Lease Guarantor; or
     (q) the occurrence of a default or an event of default under the Indenture,
either Mortgage (after giving effect to any notice or cure periods provided
therein).
     Section 10.02. Remedies. Upon the occurrence of an Event of Default
described in subsection (i) of Section 10.01, Borrower will immediately pay to
GECC without presentment, notice of dishonor, protest or further notice of any
kind, all of which are hereby expressly waived by Borrower, in immediately
available funds for deposit in a special collateral account maintained by GECC
or any financial institution designated by GECC (the “Cash Collateral Account”)
the maximum amount then available to be drawn under the Letter of Credit, and
GECC may apply such funds to the payment of any amounts due and payable or to
become due and payable by Borrower to GECC under this Agreement or any Loan
Document in such order as GECC elects. Following the occurrence of an Event of
Default and subject to the immediately preceding sentence, GECC shall, at its
option, have the right to notify Trustee of the occurrence of such Event of
Default and to direct Trustee to (i) call all Notes for redemption in accordance
with the Indenture and (ii) submit a draft under the Letter of Credit pursuant
to the terms of the Indenture. Upon the occurrence of any Event of Default,
whether or not GECC notifies Trustee of such Event of Default and whether or not
Trustee draws upon the Letter of Credit to redeem the Notes as a result thereof,
GECC shall have the right, at its sole option without any further demand or
notice, to take any one or any combination of the following remedial steps which
are accorded to GECC by applicable law:
     (a) GECC shall have the option to declare (i) all sums owing to GECC
hereunder or under any of the other Loan Documents, plus (ii) a sum equal to the
Stated

40



--------------------------------------------------------------------------------



 



Amount of the Letter of Credit, to be immediately due and payable by Borrower to
GECC, without presentment, demand, protest, or notice of any kind (all of which
are hereby expressly waived by Borrower), whereupon the same shall become
immediately due and payable;
     (b) GECC shall have the option to make demand upon Borrower and, upon such
demand, Borrower will pay to GECC in immediately available funds for deposit in
the Cash Collateral Account the maximum amount then available to be drawn under
the Letter of Credit. GECC may apply funds then held in the Cash Collateral
Account to the payment of any amounts as shall have become or shall become due
and payable by Borrower to GECC under this Agreement in such order as GECC
elects;
     (c) GECC shall have the option to offset any deposits of Borrower held by
GECC (including those held by GECC in the Cash Collateral Account and any other
Escrow Accounts) against sums due hereunder or against any other indebtedness
then owed by Borrower to GECC, whether or not then due;
     (d) GECC shall have the option to take possession of the Property wherever
situated, without any court order or other process of law and without liability
for entering the premises, and lease, sublease or make other disposition of the
Property for use over a term in a commercially reasonable manner, all for the
account of GECC, provided that Borrower shall remain directly liable for the
deficiency, if any, between the rent or other amounts paid by a lessee or
sublessee of the Property pursuant to such lease or sublease during the same
period of time, after deducting all costs and expenses, including reasonable
attorneys’ fees and expenses, incurred with respect to the recovery, repair and
storage of the Property during such period of time;
     (e) GECC shall have the option to take possession of the Property wherever
situated, without any court order or other process of law and without liability
for entering the Premises, and sell the Property in a commercially reasonable
manner. All proceeds from such sale shall be applied in the following manner:
     FIRST, to pay all proper and reasonable costs and expenses associated with
the recovery, repair, storage and sale of the Property, including reasonable
attorneys’ fees and expenses;
     SECOND, to pay (i) GECC the amount of all unpaid Obligations (whether
direct or indirect owed by Borrower to GECC), if any, which are then due and
owing, together with interest and late charges thereon, and (ii) any other
amounts due hereunder, including indemnity payments, taxes, charges,
reimbursement of any advances and other amounts payable to GECC hereunder; and
     THIRD, to pay the remainder of the sale proceeds, purchase moneys or other
amounts paid by a buyer of the Property to Borrower;
     (f) GECC shall have the option to proceed by appropriate court action to
enforce specific performance by Borrower of the applicable covenants of this
Agreement or to recover for the breach thereof, including the payment of all
amounts due from

41



--------------------------------------------------------------------------------



 



Borrower. Borrower shall pay or repay to GECC all costs of such action or court
action, including, without limitation, reasonable attorneys’ fees;
     (g) GECC shall have the option to exercise all rights and remedies under
the Mortgages and under any other Loan Document; and
     (h) GECC shall have the option to take whatever action at law or in equity
that may appear necessary or desirable to enforce its rights with respect to the
Collateral. Borrower shall pay or repay to GECC all costs of such action or
court action, including, without limitation, reasonable attorneys’ fees.
     Section 10.03. No Remedy Exclusive. No remedy herein conferred upon or
reserved to GECC is intended to be exclusive and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law or in equity. No delay or omission
to exercise any right or power accruing upon any Event of Default shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right or power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle GECC to exercise any remedy reserved to it
in this Article, it shall not be necessary to give any notice other than such
notice as may be required by this Article. All remedies herein conferred upon or
reserved to GECC shall survive the termination of this Agreement.
     Section 10.04. Right to Advance or Post Funds. In the event of any default
under any of the Loan Documents, or if GECC at any time reasonably determines
that an event or condition exists that could impede the fulfillment or
satisfaction of any condition or term of this Agreement or any of the Loan
Documents, GECC may cure such default, or with five days prior notice to
Borrower and failure of Borrower to cure such default, advance funds for the
account of Borrower to correct such event or condition, in such manner as GECC
deems proper, without prejudice to Borrower’s rights, if any, to recover such
funds from the party to whom paid. Such advances may be pursuant to such
agreements as GECC deems proper. All sums so advanced by GECC to cure any such
default or to correct any such event or condition, or which are agreed to be
paid pursuant to any such agreement, shall be for the account of Borrower, shall
be reimbursed to GECC by Borrower upon demand (with interest at the Post-Default
Rate until date of reimbursement), and shall be secured (along with such accrued
interest) by this Agreement and the Mortgages. Nothing in this Agreement shall
be construed as imposing under any circumstances any obligation upon GECC to
cure any default of Borrower under this Agreement or under any of the Loan
Documents, or otherwise to perform any of Borrower’s obligations hereunder or
thereunder.
ARTICLE XI
MISCELLANEOUS
     Section 11.01. Costs and Expenses of GECC and GEGF. Borrower shall pay to
GECC and GEGF such amounts in each year as shall be required by GECC or GEGF in
payment of any reasonable costs and expenses incurred by GECC or GEGF in
connection with the execution, performance or enforcement of this Agreement,
including but not limited to payment

42



--------------------------------------------------------------------------------



 



of all reasonable fees, costs and expenses and all out-of-pocket administrative
costs of GECC and GEGF in connection with the Collateral, expenses (including,
without limitation, attorneys’ fees and disbursements), fees of auditors or
attorneys, insurance premiums not otherwise paid hereunder and all other direct
and necessary out-of-pocket administrative costs of GECC and GEGF or charges
required to be paid by it in order to comply with the terms of, or to enforce
its rights under, this Agreement. Such costs and expenses shall be billed to
Borrower by GECC or GEGF from time to time, together with a statement certifying
that the amount so billed has been paid by GECC or GEGF for one or more of the
items above described, or that such amount is then payable by GECC or GEGF for
such items. Amounts so billed shall be due and payable by Borrower within
30 days after receipt of the bill by Borrower.
     Section 11.02. Disclaimer of Warranties. NEITHER GECC NOR GEGF MAKE ANY
WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, AS TO THE VALUE, DESIGN,
CONDITION, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR FITNESS FOR
USE OF THE PROPERTY, OR ANY OTHER WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, WITH RESPECT THERETO. In no event shall GECC or GEGF be liable for any
loss or damage in connection with or arising out of this Agreement, the
Collateral or the existence, furnishing, functioning or Borrower’s use of any
item or products or services provided for in this Agreement.
     Section 11.03. Notices. All notices, certificates, requests, demands and
other communications provided for hereunder shall be in writing and shall be
(a) personally delivered, (b) sent by first class United States mail, (c) sent
by overnight courier of national reputation, or (d) transmitted by telecopy, in
each case addressed to the party to whom notice is being given at its address as
set forth above and, if telecopied, transmitted to that party at its telecopier
number set forth above or, as to each party, at such other address or telecopier
number as may hereafter be designated by such party in a written notice to the
other party complying as to delivery with the terms of this Section. All such
notices, requests, demands and other communications shall be deemed to have been
given on (a) the date received if personally delivered, (b) when deposited in
the mail if delivered by mail, (c) the date sent if sent by overnight courier,
or (d) the date of transmission if delivered by telecopy. If notice to Borrower
of any intended disposition of the Collateral or any other intended action is
required by law in a particular instance, such notice shall be deemed
commercially reasonable if given (in the manner specified in this Section) at
least 10 calendar days prior to the date of intended disposition or other
action.
     Section 11.04. Further Assurance and Corrective Instruments. Borrower
hereby agrees that it will, from time to time, execute, acknowledge and deliver,
or cause to be executed, acknowledged and delivered, such further acts,
instruments, conveyances, transfers and assurances, as GECC reasonably deems
necessary or advisable for the implementation, correction, confirmation or
perfection of this Agreement, the Mortgages, the Environmental Indemnity
Agreements or the Subordination Agreements, and any rights of GECC hereunder or
thereunder.
     Section 11.05. Binding Effect; Time of the Essence. This Agreement is a
continuing obligation and shall be binding upon GECC, GEGF and Borrower, and
their respective heirs, successors, transferees and assigns, and shall inure to
the benefit of and be enforceable by GECC, GEGF and Borrower and their
respective heirs, successors, transferees and assigns;

43



--------------------------------------------------------------------------------



 



provided, however, that Borrower may not assign all or any part of this
Agreement. GECC, without the consent of Borrower or any other person, may assign
its interests in this Agreement and the other Loan Documents to any successor
entity, and may grant participations in this Agreement or in any of its rights
and security under this Agreement and the other Loan Documents, so long as such
action (a) does not adversely affect any rating then borne by the Notes, or
subject them to redemption, (b) permits Borrower to continue dealing solely with
GECC or a single person in connection with this Agreement, and (c) the Letter of
Credit is not replaced but remain in effect in favor of Trustee. Borrower shall
accord full recognition to any such assignment or participation, and all rights
and remedies of GECC or GEGF in connection with the interest so assigned or
participated shall be as fully enforceable by such assignee or participant as
they were by GECC or GEGF before such assignment or participation. Time is of
the essence.
     Section 11.06. Severability. In the event any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any other provision
hereof.
     Section 11.07. Amendments. To the extent permitted by law, the terms of
this Agreement and any Loan Document shall not be waived, altered, modified,
supplemented or amended in any manner whatsoever except by written instrument
signed by the parties hereto, and then such waiver, consent, modification or
change shall be effective only in the specific instance and for the specific
purpose given; provided, however, any waiver of the Obligations owed to GECC or
GEGF shall only be made by written instrument signed by GECC or GEGF, as
applicable.
     Section 11.08. Execution in Counterparts. This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart, provided that only the
original marked “Original: 1 of 4” on the execution page thereof shall
constitute chattel paper under the UCC.
     Section 11.09. Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State.
     Section 11.10. No Further Credits. Neither GECC nor GEGF shall be obligated
to issue any further credits to cure any defaults under the Loan Documents or
otherwise, or in any other manner to extend any financial consideration to
Borrower except as expressly provided in this Agreement.
     Section 11.11. Substitution of Letter of Credit. Notwithstanding anything
to the contrary contained herein, without implying any right to deliver
substitute letters of credit, Borrower may not deliver to Trustee substitute
letters of credit until Borrower has discharged in full its Obligations to GECC
and GEGF.
     Section 11.12. Conflict with Other Documents.
     (a) In the event of any conflict between the terms of the Loan Documents
and this Agreement, the terms of the document which shall enlarge the rights or
remedies of

44



--------------------------------------------------------------------------------



 



GECC, grant to GECC greater financial security, or better insure the payment and
performance in full of all Obligations of Borrower to GECC hereunder or under
any of the other Loan Documents, shall control and govern. Whenever possible,
the provisions of this Agreement shall be deemed supplemental to and not in
derogation of the Loan Documents.
     (b) In the event of any conflict between the terms of the Indenture, on the
one hand, and the terms of this Agreement, on the other hand, the terms of this
Agreement shall control and govern in all respects as between the parties to
this Agreement. Whenever possible, the provisions of this Agreement shall be
deemed supplemental to and not in derogation of the Indenture.
     Section 11.13. Captions. The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Agreement.
     Section 11.14. Entire Agreement. This Agreement and the exhibits hereto and
thereto constitute the entire agreement among GECC, GEGF and Borrower. There are
no understandings, agreements, representations or warranties, express or
implied, not specified herein or in such documents regarding this Agreement or
the Collateral.
     Section 11.15. Usury. It is the intention of the parties hereto to comply
with any applicable usury laws; accordingly, it is agreed that, notwithstanding
any provisions to the contrary in this Agreement, in no event shall this
Agreement require the payment or permit the collection of interest or any amount
in the nature of interest or fees in excess of the maximum permitted by
applicable law.
     Section 11.16. Bound Transcripts. Within 45 days of the day of the Closing
Date, Borrower shall prepare and furnish or cause to be prepared and furnished,
at Borrower’s expense, to GECC, GEGF and their counsel, bound transcripts
containing the Loan Documents and all other documents related thereto.
     Section 11.17. Waiver of Jury Trial. GECC, GEGF AND BORROWER HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT, THE INDENTURE,
ANY OF THE LOAN DOCUMENTS, ANY DEALINGS AMONG GECC, GEGF AND BORROWER RELATING
TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED AMONG
GECC, GEGF AND BORROWER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS IRREVOCABLE, MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY

45



--------------------------------------------------------------------------------



 



OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
EXECUTION PAGE FOLLOWS]

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, GECC and GEGF have caused this Agreement to
be duly executed under seal and delivered by their duly authorized officers and
representatives as of the date first above written.

                  BORROWER:    
 
                LTF REAL ESTATE VRDN I, LLC    
 
           
 
  By:        
 
     
 
        Name: Eric J. Buss         Title: Secretary    
 
                GECC:    
 
                GENERAL ELECTRIC CAPITAL         CORPORATION    
 
           
 
  By:        
 
           
 
  Title:   Risk Analyst    
 
                GEGF:    
 
                GE GOVERNMENT FINANCE, INC.    
 
           
 
  By:        
 
           
 
  Title:   Vice President    

Original: ___ of 4
[EXECUTION PAGE OF REIMBURSEMENT AGREEMENT]





--------------------------------------------------------------------------------



 



Exhibit A to Reimbursement Agreement
FORM OF LETTER OF CREDIT
[SEE ATTACHED]





--------------------------------------------------------------------------------



 



Exhibit B to Reimbursement Agreement
REDEMPTION DEPOSITS
Closing Date: June 13, 2008

                                Payment                 Dates/Redemption  
Payment   Redemption   Total   Note Dates   Number   Amounts   Payments  
Balance
6/13/2008
                        34,235,000.00  
7/1/2008
  1           $ 33,666.67          
8/1/2008
  2           $ 33,666.67          
9/1/2008
  3           $ 33,666.67          
10/1/2008
  4           $ 33,666.67          
11/1/2008
  5           $ 33,666.67          
12/1/2008
  6           $ 33,666.67          
1/1/2009
  7           $ 33,666.67          
2/1/2009
  8           $ 33,666.67          
3/1/2009
  9           $ 33,666.67          
4/1/2009
  10           $ 33,666.67          
5/1/2009
  11           $ 33,666.67          
6/1/2009
  12     404,000.00     $ 33,666.67       33,831,000.00  
7/1/2009
  13           $ 36,666.67          
8/1/2009
  14           $ 36,666.67          
9/1/2009
  15           $ 36,666.67          
10/1/2009
  16           $ 36,666.67          
11/1/2009
  17           $ 36,666.67          
12/1/2009
  18           $ 36,666.67          
1/1/2010
  19           $ 36,666.67          
2/1/2010
  20           $ 36,666.67          
3/1/2010
  21           $ 36,666.67          
4/1/2010
  22           $ 36,666.67          
5/1/2010
  23           $ 36,666.67          
6/1/2010
  24     440,000.00     $ 36,666.67       33,391,000.00  
7/1/2010
  25           $ 40,000.00          
8/1/2010
  26           $ 40,000.00          
9/1/2010
  27           $ 40,000.00          
10/1/2010
  28           $ 40,000.00          
11/1/2010
  29           $ 40,000.00          
12/1/2010
  30           $ 40,000.00          
1/1/2011
  31           $ 40,000.00          
2/1/2011
  32           $ 40,000.00          
3/1/2011
  33           $ 40,000.00          
4/1/2011
  34           $ 40,000.00          
5/1/2011
  35           $ 40,000.00          
6/1/2011
  36     480,000.00     $ 40,000.00       32,911,000.00  
7/1/2011
  37           $ 43,583.33          
8/1/2011
  38           $ 43,583.33          





--------------------------------------------------------------------------------



 



                                Payment                 Dates/Redemption  
Payment   Redemption   Total   Note Dates   Number   Amounts   Payments  
Balance
9/1/2011
  39           $ 43,583.33          
10/1/2011
  40           $ 43,583.33          
11/1/2011
  41           $ 43,583.33          
12/1/2011
  42           $ 43,583.33          
1/1/2012
  43           $ 43,583.33          
2/1/2012
  44           $ 43,583.33          
3/1/2012
  45           $ 43,583.33          
4/1/2012
  46           $ 43,583.33          
5/1/2012
  47           $ 43,583.33          
6/1/2012
  48     523,000.00     $ 43,583.33       32,388,000.00  
7/1/2012
  49           $ 47,500.00          
8/1/2012
  50           $ 47,500.00          
9/1/2012
  51           $ 47,500.00          
10/1/2012
  52           $ 47,500.00          
11/1/2012
  53           $ 47,500.00          
12/1/2012
  54           $ 47,500.00          
1/1/2013
  55           $ 47,500.00          
2/1/2013
  56           $ 47,500.00          
3/1/2013
  57           $ 47,500.00          
4/1/2013
  58           $ 47,500.00          
5/1/2013
  59           $ 47,500.00          
6/1/2013
  60     570,000.00     $ 47,500.00       31,818,000.00  
7/1/2013
  61           $ 51,750.00          
8/1/2013
  62           $ 51,750.00          
9/1/2013
  63           $ 51,750.00          
10/1/2013
  64           $ 51,750.00          
11/1/2013
  65           $ 51,750.00          
12/1/2013
  66           $ 51,750.00          
1/1/2014
  67           $ 51,750.00          
2/1/2014
  68           $ 51,750.00          
3/1/2014
  69           $ 51,750.00          
4/1/2014
  70           $ 51,750.00          
5/1/2014
  71           $ 51,750.00          
6/1/2014
  72     621,000.00     $ 51,750.00       31,197,000.00  
7/1/2014
  73           $ 56,416.67          
8/1/2014
  74           $ 56,416.67          
9/1/2014
  75           $ 56,416.67          
10/1/2014
  76           $ 56,416.67          
11/1/2014
  77           $ 56,416.67          
12/1/2014
  78           $ 56,416.67          
1/1/2015
  79           $ 56,416.67          
2/1/2015
  80           $ 56,416.67          
3/1/2015
  81           $ 56,416.67          
4/1/2015
  82           $ 56,416.67          
5/1/2015
  83           $ 56,416.67          
6/1/2015
  84     677,000.00     $ 56,416.67       30,520,000.00  
7/1/2015
  85           $ 61,500.00          
8/1/2015
  86           $ 61,500.00          
9/1/2015
  87           $ 61,500.00          
10/1/2015
  88           $ 61,500.00          

B-2



--------------------------------------------------------------------------------



 



                                Payment                 Dates/Redemption  
Payment   Redemption   Total   Note Dates   Number   Amounts   Payments  
Balance
11/1/2015
  89           $ 61,500.00          
12/1/2015
  90           $ 61,500.00          
1/1/2016
  91           $ 61,500.00          
2/1/2016
  92           $ 61,500.00          
3/1/2016
  93           $ 61,500.00          
4/1/2016
  94           $ 61,500.00          
5/1/2016
  95           $ 61,500.00          
6/1/2016
  96     738,000.00     $ 61,500.00       29,782,000.00  
7/1/2016
  97           $ 67,083.33          
8/1/2016
  98           $ 67,083.33          
9/1/2016
  99           $ 67,083.33          
10/1/2016
  100           $ 67,083.33          
11/1/2016
  101           $ 67,083.33          
12/1/2016
  102           $ 67,083.33          
1/1/2017
  103           $ 67,083.33          
2/1/2017
  104           $ 67,083.33          
3/1/2017
  105           $ 67,083.33          
4/1/2017
  106           $ 67,083.33          
5/1/2017
  107           $ 67,083.33          
6/1/2017
  108     805,000.00     $ 67,083.33       28,977,000.00  
7/1/2017
  109           $ 73,083.33          
8/1/2017
  110           $ 73,083.33          
9/1/2017
  111           $ 73,083.33          
10/1/2017
  112           $ 73,083.33          
11/1/2017
  113           $ 73,083.33          
12/1/2017
  114           $ 73,083.33          
1/1/2018
  115           $ 73,083.33          
2/1/2018
  116           $ 73,083.33          
3/1/2018
  117           $ 73,083.33          
4/1/2018
  118           $ 73,083.33          
5/1/2018
  119           $ 73,083.33          
6/1/2018
  120     877,000.00     $ 73,083.33       28,100,000.00  
7/1/2018
  121           $ 79,666.67          
8/1/2018
  122           $ 79,666.67          
9/1/2018
  123           $ 79,666.67          
10/1/2018
  124           $ 79,666.67          
11/1/2018
  125           $ 79,666.67          
12/1/2018
  126           $ 79,666.67          
1/1/2019
  127           $ 79,666.67          
2/1/2019
  128           $ 79,666.67          
3/1/2019
  129           $ 79,666.67          
4/1/2019
  130           $ 79,666.67          
5/1/2019
  131           $ 79,666.67          
6/1/2019
  132     956,000.00     $ 79,666.67       27,144,000.00  
7/1/2019
  133           $ 86,833.33          
8/1/2019
  134           $ 86,833.33          
9/1/2019
  135           $ 86,833.33          
10/1/2019
  136           $ 86,833.33          
11/1/2019
  137           $ 86,833.33          
12/1/2019
  138           $ 86,833.33          

B-3



--------------------------------------------------------------------------------



 



                                Payment                 Dates/Redemption  
Payment   Redemption   Total   Note Dates   Number   Amounts   Payments  
Balance
1/1/2020
  139           $ 86,833.33          
2/1/2020
  140           $ 86,833.33          
3/1/2020
  141           $ 86,833.33          
4/1/2020
  142           $ 86,833.33          
5/1/2020
  143           $ 86,833.33          
6/1/2020
  144     1,042,000.00     $ 86,833.33       26,102,000.00  
7/1/2020
  145           $ 94,666.67          
8/1/2020
  146           $ 94,666.67          
9/1/2020
  147           $ 94,666.67          
10/1/2020
  148           $ 94,666.67          
11/1/2020
  149           $ 94,666.67          
12/1/2020
  150           $ 94,666.67          
1/1/2021
  151           $ 94,666.67          
2/1/2021
  152           $ 94,666.67          
3/1/2021
  153           $ 94,666.67          
4/1/2021
  154           $ 94,666.67          
5/1/2021
  155           $ 94,666.67          
6/1/2021
  156     1,136,000.00     $ 94,666.67       24,966,000.00  
7/1/2021
  157           $ 103,250.00          
8/1/2021
  158           $ 103,250.00          
9/1/2021
  159           $ 103,250.00          
10/1/2021
  160           $ 103,250.00          
11/1/2021
  161           $ 103,250.00          
12/1/2021
  162           $ 103,250.00          
1/1/2022
  163           $ 103,250.00          
2/1/2022
  164           $ 103,250.00          
3/1/2022
  165           $ 103,250.00          
4/1/2022
  166           $ 103,250.00          
5/1/2022
  167           $ 103,250.00          
6/1/2022
  168     1,239,000.00     $ 103,250.00       23,727,000.00  
7/1/2022
  169           $ 112,500.00          
8/1/2022
  170           $ 112,500.00          
9/1/2022
  171           $ 112,500.00          
10/1/2022
  172           $ 112,500.00          
11/1/2022
  173           $ 112,500.00          
12/1/2022
  174           $ 112,500.00          
1/1/2023
  175           $ 112,500.00          
2/1/2023
  176           $ 112,500.00          
3/1/2023
  177           $ 112,500.00          
4/1/2023
  178           $ 112,500.00          
5/1/2023
  179           $ 112,500.00          
6/1/2023
  180     1,350,000.00     $ 112,500.00       22,377,000.00        
 
                           
 
        11,858,000.00       11,858,000.00          

B-4